PERMIS DE RECHERCHE LE KEF

CONVENTION ET ANNEXES

ENTRE

L'ETAT TUNISIEN

ET

L'ENTREPRISE TUNISIENNE D'ACTIVITES
. PETROLIERES

PRIMOIL

ET

OIL SEARCH (TUNISIA) LIMITED

CONVENTION

ANNEXE A
ARTICLE 1
TITRE |

ARTICLE
ARTICLE

wo ND

ARTICLE 4
ARTICLE 5

TITRE Il

ARTICLE
ARTICLE
ARTICLE
ARTICLE

oo

TITRE Ill

ARTICLE 10
ARTICLE 11

ARTICLE 12
ARTICLE 13

ARTICLE 14

TITRE IV

ARTICLE 15
ARTICLE 16

TABLE DES MATIERES

CAHIER DES CHARGES

TRAVAUX DE RECHERCHE

Délimitation du Permis
Obligations de réalisation des travaux minima pendant la période
initiale de validité du Permis. .
Justification du montant des travaux exécu!
Renouvellement du Permis

DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D'HYDROCARBURES

Octroi d’une Concession d'Exploitation
Obligation d'exploiter
Exploitation spéciale à la demande de l'AUTORITE CONCEDANTE.
Renouvellement du Permis de Recherche en cas de découverte d'un

REDEVANCES PROPORTIONNELLE A LA PRODUCTION DES
HYDROCARBURES

Redevance due sur les hydrocarbures liquides... ""……
Choix du mode de paiement de la Redevance proportionnelle à la
production
Modalité de perception en espèces de la Redevance proportionnelle
sur les hydrocarbures liquides...
Modalités de perception en nature de la Redevance proportionnelle
sur les hydrocarbures liquides.

Redevance due sur les hydrocarbures gazeux.

INSTALLATIONS DE RECHERCHE ET D'EXPLOITATION DU
TITULAIRE

Facilités données au TITULAIRE pour leurs installations annexes
Installations n'ayant pas un caractère d'intérêt public.

2

ARTICLE 17
ARTICLE 18
ARTICLE 19
ARTICLE 20
ARTICLE 21

ARTICLE 22
ARTICLE 23
ARTICLE 24

ARTICLE 25
ARTICLE 26

ARTICLE 27
TITRE V
ARTICLE 28

ARTICLE 29
ARTICLE 30
ARTICLE 31
ARTICLE 32
ARTICLE 33
ARTICLE 34
ARTICLE 35
ARTICLE 36
ARTICLE 37
ARTICLE 38
ARTICLE 39
ARTICLE 40
ARTICLE 41

ARTICLE 42
ARTICLE 43
ARTICLE 44

TABLE DES MATIERES (suite)

Utilisation par le TITULAIRE des équipements et de l'outillage
publics existants |
Installations prés
CONCEDANTE à la demande du TITULAIRE
Installations présentant un intérêt public exécutées par le TITULAIRE,
(concession ou autorisation d'utilisation d'outillage public).
Durée des concessions ou des autorisations consenties pour les
installations annexes du TITULAIRE
Dispositions diverses relatives aux concessions ou autorisations
autres que la Concession d'Exploitation des Hydrocarbures
Dispositions applicables aux captages et adductions d'eau.
Dispositions applicables aux voies ferrées...
Dispositions applicables aux installations de chargement et de
déchargement maritimes,
Dispositions applicables aux centrales électriques.
Substances minérales autres que les hydrocarbures liquides ou

Installations diverse

SURVEILLANCE ET CONTROLE

Documentation fournie au TITULAIRE par l'AUTORITE
CONCEDANTE....
Contrôle techniqu
Application du Code des Eau
Accès aux chantiers
Obligation de rendre compte des travau:
Contrôle technique des forages
Arrêt d'un forage.
Compte rendu de
Essais des forages. us

Compte rendu et programme annuels,
Exploitation méthodique d’un gisemen
Contrôle des puits de production.

Coordination des recherches et des exp

même gisement par plusieurs exploitants différents.
Obligation générale de communiquer les documents,
Unités de mesures
Cartes et plans,

TITRE VI

ARTICLE 45
ARTICLE 46
ARTICLE 47
ARTICLE 48
ARTICLE 49
ARTICLE 50
ARTICLE 51

TITRE VII
ARTICLE 52
ARTICLE 53
TITRE VIII
ARTICLE 54
ARTICLE 55
ARTICLE 56
ARTICLE 57
ARTICLE 58
ANNEXE B
ARTICLE 1
ARTICLE 2

ANNEXE C

TABLE DES MATIERES (suite)

EXPIRATION DE LA CONCESSION ET RETOUR DES
INSTALLATIONS DU TITULAIRE À L'AUTORITE CONCEDANTE

Fin de la Concession par arrivée au terme.
Faculté de rachat des installations.

Fin de la Concession par renonciation
Obligation de maintenir les ouvrages en bon état.
Pénalités en cas de retard dans la remise des instal

Responsabilité du TITULAIRE vis-à-vis des tiers.

CLAUSES ECONOMIQUES

Réserves des Hydrocarbures pour les besoins de l'économie
Tunisienne.

DISPOSITIONS DIVERSES

Personnel du TITULAIRE
Défense Nationale et Séc:
Cas de Force Majeure..…...
Communication des documents pour contrôle.

PROCEDURE DES CHANGES

Sociétés non-résidentes..
Sociétés résidentes.

CONVENTION RELATIVE AUX TRAVAUX DE RECHERCHE ET D'EXPLOITATION
DES GISEMENTS D'HYDROCARBURES

Entre les soussignés :
L'Etat Tunisien (ci-après dénommé "L'AUTORITE CONCEDANTE"), représenté par
Monsieur Afif CHELBI Ministre de l'Industrie, de l'Energie et des Petites et Moyennes
Entreprises ;

d'une part,

L'Entreprise Tunisienne d'Activités Pétrolières, ci-après dénommée "ETAP", dont le
siège est à Tunis, au 27 bis Avenue Khéreddine Pacha, 1002-Tunis, représentée par
son Président Directeur Général, Monsieur Khaled BECHEIKH, dûment mandaté pour
signer cette Convention ;

PRIMOIL, (ci-après dénommée «PRIMOIL »), société établie et régie selon les lois de
La Tunisie ayant son siège social à rue lac victoria Résidence lac 2001 A41 Les berges
du lac Tunisie, représentée par son Président Directeur Général Monsieur Jean Pierre
MANZONI dûment mandaté pour signer cette Convention,

Et,

OIL SEARCH (Tunisia) Limited (ci-après dénommée « OIL SEARCH»), société établie

et régie selon les lois des Iles britanniques Vierges ayant son siège social au Level 8, AI
Attar Tower, Sheik Zayed Road, Dubai, Emirats Arabes Unis, élisant domicile à Tunis,
10 rue 7000, 1002- Tunis représentée par son Directeur Développement des Affaires -
Monsieur Andrew LOGAN dûment mandaté pour signer cette Convention,

d'autre part,

PRIMOIL et OIL SEARCH sont désignées, ci-après par le terme "les Sociétés".

ETAP, PRIMOIL et OIL SEARCH sont désignées, ci-après collectivement par le terme
"Le Titulaire" et individuellement par le terme "Le Co-Titulaire".

Il est préalablement exposé ce qui suit :

L'ETAP, PRIMOIL et OIL SEARCH ont déposé, conjointement , en date du 02/10/2007

une demande de Permis de Recherche sous le régime du Code des Hydrocarbures,
promulgué par la Loi n° 99-93 du 17 Août 1999, telle que modifiée et complétée par la

loi n°2002-23 du 14 février 2002 ainsi que par la loi n°2004-61 du 27 juillet 2004 dit &
"Permis Le Kef' comportant sept cent neuf (709) périmètres élémentaires de quatre (4) (

au
en

ABB
km? chacun, d'un seul tenant, soit deux mille huit cent trente six kilomètres carrés ( 2836
km?).

L'ETAP, PRIMOIL et OIL SEARCH ont décidé de conduire en commun les opérations
de recherche d’ Hydrocarbures dans le Permis ainsi que les opérations d'exploitation des
Concessions qui en seraient issues.

‘ L'ETAP, PRIMOIL et OIL SEARCH ont conclu un Contrat d'Association en vue de définir
les conditions et modalités de leur association ainsi que les droits et obligations qui
résulteront, pour chacune d'elles, de l'application des dispositions du Code des
Hydrocarbures, de la présente Convention et de ses annexes.

Ceci étant exposé, il a été arrêté et convenu ce qui suit :

ARTICLE PREMIER:

Le Permis de Recherche , tel que délimité à l’article 2 du Cahier des Charges annexé à
la présente Convention (Annexe A) sera attribué conjointement et dans l'indivision à
l'ETAP, PRIMOIL et OIL SEARCH par arrêté du Ministre chargé des Hydrocarbures
publié au Journal Officiel de la République Tunisienne.

Les intérêts indivis dans ledit Permis sont les suivants :

L'ETAP : cinquante pour cent (50 %),
PRIMOIL : vingt cinq pour cent (25 %);
OIL SEARCH : vingt cinq pour cent (25%).
ARTICLE 2 :

Les travaux de prospection, de recherche et d'exploitation d'Hydrocarbures effectués
par le Titulaire dans les zones couvertes par le Permis de Recherche visé ci-dessus,
sont assujettis aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application et aux dispositions de la présente Convention
et ses annexes conclue dans le cadre dudit Code.

Les annexes qui font partie intégrante de ladite convention sont :
Annexe À : Le Cahier des Charges,

Annexe B : La Procédure des changes,

Annexe C : Définition et carte du Permis

ARTICLE 3 :

Conformément aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application, chaque Co-Titulaire s'engage à payer à
l'AUTORITE CONCEDANTE:

1. La redevance proportionnelle (ci-après désignée "la Redevance") à la valeur ou aux

quantités des hydrocarbures liquides ou gazeux provenant des opérations réalisées
dans le cadre de la présente Convention et vendus ou enlevés par le Co-Titulaire ou

_. ae

pour son compte et qui sera acquittée suivant les taux prévus à l’article 101.2.4 du
Code des Hydrocarbures.

Le décompte et le versement de cette Redevance, soit en nature, soit en espèces,
seront effectués suivant les modalités précisées au Titre Ill du Cahier des Charges.

L)
2. Les droits et taxes prévus à l’article 100 du Code des Hydrocarbures.

Il est précisé que les dits droits et taxes et la Redevance seront dus même en l'absence
de bénéfices.

3. Un impôt sur les bénéfices suivant les taux prévus à l’article 101 du Code des
Hydrocarbures. Les paiements effectués par les Co-Titulaires au titre de l'impôt sur les
bénéfices remplacent tous impôts qui pourraient être dus en application des
dispositions du Code de l'impôt sur le Revenu des Personnes Physiques et de l'impôt
sur les Sociétés.

Les bénéfices soumis à l'impôt seront calculés conformément aux dispositions du
chapitre premier du Titre sept du Code des Hydrocarbures.

Cependant, aucun impôt ou taxe ne sera dû par les actionnaires du Co-Titulaire sur les
dividendes qu'ils recevront pour un quelconque exercice fiscal à l'occasion des activités
du Titulaire en vertu de la présente Convention.

De même, aucun paiement au titre des dits impôts ou taxes sur les dividendes ne sera
dû par le Co-Titulaire.

Pour la détermination des bénéfices nets, chaque Co-Titulaire tiendra en Tunisie une
comptabilité en Dinars où seront enregistrés tous les frais, dépenses, «et charges
encourus par lui au titre des activités assujetties à la présente Convention, y compris
les ajustements nécessaires-pour corriger les pertes ou gains de change qui -
résulteraient sans ces ajustements, d’une ou plusieurs modifications intervenant dans
les taux de change entre le Dinar et la monnaie nationale du Co-Titulaire en cause
dans laquelle lesdits frais, dépenses et charges ont été encourus ; étant entendu que
ces ajustements ne seront pas eux-mêmes considérés comme un bénéfice ou une perte
aux fins de l'impôt sur les bénéfices.

L'amortissement des immobilisations corporelles et des dépenses traitées comme des
immobilisations en vertu de l'article 109.1 du Code des Hydrocarbures peut être différé,
autant que besoin est, de façon à permettre leur imputation sur les exercices
bénéficiaires jusqu'à extinction complète. Pour ladite extinction complète, 4 ne sera
appliqué aucune limite de temps pour l'imputation des déficits sur des exercices
bénéficiaires sauf l'épuisement du gisement considéré antérieurement à cette extinètion
complète.

Tout solde non amorti de la valeur desdites immobilisations perdues ou abandonnées
pourra être traité comme frais déductible au titre de l'exercice au cours duquel la perte
ou l'abandon a eu lieu.

Pour chaque exercice bénéficiaire, l'imputation des charges et amortissements sera
effectuée dans l'ordre suivant :

1) report des déficits antérieurs,
2) amortissements différés,
3) autres amortissements.

ARTICLE 4 :

Avant la fin du mois d'octobre de chaque année, le Titulaire est tenu de notifier à
l'AUTORITE CONCEDANTE ses programmes prévisionnels de travaux de recherche et
d'exploitation pour l'année suivante, accompagnés des prévisions de dépenses. Il
avisera l'AUTORITE CONCEDANTE des révisions apportées à ces programmes.

Le Titulaire est tenu de communiquer sans délai à l'AUTORITE CONCEDANTE les
contrats de fourniture de services ou de matériels et les contrats de travaux dont la
valeur dépasse l'équivalent en Dinars Tunisiens de trois cent mille Dollars des Etats-
Unis d'Amérique (300.000 $).

Le Titulaire convient que le choix de ses contractants et fournisseurs sera effectué par
appel à la concurrence et d'une manière compatible avec l'usage dans l'industrie
pétrolière et gazière internationale.

A cette fin, tous les contrats ou marchés (autres que ceux relatifs au personnel, aux
assurances, aux moyens de financement et ceux conclus en un cas de force majeure),
dont la valeur dépasse l'équivalent en Dinars Tunisiens de trois cent mille Dollars des
Etats-Unis d'Amérique (300.000 $ ) seront passés à la suite de larges consultations,
dans le but d'obtenir les conditions les plus avantageuses pour le Titulaire ; les
entreprises consultées , tunisiennes ou étrangères, étant toutes placées sur un pied
d'égalité. Toutefois, le Titulaire sera dispensé de procéder ainsi dans les cas où il fournit

en-temps utile, à l'AUTORITE CONCEDANTE les raisons justificatives d'une telle

dispense.

ARTICLE 5 :

Le Titulaire conduira toutes les opérations de recherche et d'exploitation avec diligence,
selon les réglementations techniques en vigueur ou, à défaut d'une réglementation
appropriée, suivant les saines pratiques admises dans l'industrie pétrolière et gazière
internationale, de manière à réaliser une récupération ultime optimale des ressources
naturelles couvertes par son Permis et ses Concessions. Les droits et obligations du
Titulaire en ce qui concerne les engagements de travaux minima, les pratiques de
conservation du gisement, les renouvellements du Permis, l'extension de durée ou de
superficie, les cessions, l'abandon et la renonciation seront tels qu'ils sont prévus par
les dispositions du Code des Hydrocarbures et des textes réglementaires pris pour son
application et précisés dans le Cahier des Charges.

ARTICLE 6 :

L'AUTORITE CONCEDANTE s'engage :

1. à accorder au Titulaire les renouvellements de son Permis dans les conditions fixées
par le Code des Hydrocarbures et les textes réglementaires pris pour son application, et
par les articles 3 à 5 inclus et l’article 9 du Cahier des Charges ;

2. à attribuer des Concessions d'Exploitation au Titulaire dans les conditions fixées par
le Code des Hydrocarbures et les textes réglementaires pris pour son application et par
le Cahier des Charges ;

3. à ne pas placer le Titulaire directement ou indirectement sous un régime plus
contraignant que le régime de droit commun en vigueur, dans le cadre de la réalisation
des activités envisagées par la présente Convention et le Cahier des Charges ;

4. à ne pas augmenter les droits d'enregistrement ou les droits fixes auxquels sont
assujettis les Titres des Hydrocarbures, tels qu'ils sont fixés conformément au Code des
Hydrocarbures au moment de la signature de la présente Convention si ce n'est pour les
ajuster proportionnellement aux variations générales des prix en Tunisie ;

5. à ce que tous les biens et marchandises importés en franchise conformément aux
dispositions de l’article 116 du Code des Hydrocarbures puissent être réexportés
également en franchise, sous réserve des restrictions qui pourraient être édictées par
l'AUTORITE CONCEDANTE en période de guerre ou d'état de siège ;

6. à faire bénéficier le Titulaire pour les ravitaillements en carburants et combustibles de
ses navires et autres embarcations, du régime spécial prévu pour la marine marchande ;

7. à ce que le Titulaire soit assujetti pour les opérations réalisées dans le cadre de la
présente Convention à la procédure des changes prévue au Chapitre 2 Titre Sept du
Code des Hydrocarbures , telle que précisée à l'Annexe B qui fait partie intégrante de la
présente Convention ;

ARTICLE 7 :

Chaque Co-Titulaire s'engage à commercialiser les hydrocarbures extraits dans les
meilleures conditions économiques possibles. À cet effet, il s'engage à procéder à leur
vente conformément aux dispositions de l’article 53 du Cahier des Charges.

ARTICLE 8 :

8.1. Tout différend relatif à l'application de la présente Convention et de ses annexes
entre l'AUTORITE CONCEDANTE et OIL SEARCH ou toute société non résidente qui
deviendrait partie à la présente Convention et à défaut d’un règlement à l'amiable dans
un délai ne dépassant pas six (6) mois à compter de la constatation du différend en
question, sera réglé par voie d'arbitrage suivant le Règlement d’Arbitrage de la Chambre
de Commerce Internationale (C.C.I.), par trois (3) arbitres nommés conformément à ce
Règlement. Les Parties au litige désigneront chacune un arbitre et se mettrons d'accord
sur le troisième arbitre, qui présidera le Tribunal .Dans le cas où une Partie ne désigne
pas son arbitre ou dans le cas où les Parties ne se mettent pas d’accord sur le troisième
arbitre, ce dernier sera désigné par la Chambre de Commerce Internationale.

La loi et la réglementation applicables seront celles de la législation tunisienne.Seront
applicables aux fins de l'interprétation et de l'exécution des dispositions de la présente
Convention et par ordre de priorité : la législation tunisienne et notamment le Code des
Hydrocarbures et la présente Convention. Le lieu de l’Arbitrage sera Paris (France). La
langue utilisée sera le français.

La sentence arbitrale sera définitive, exécutoire, non susceptible d'appel et pourra être
revêtue de l'exequatur par tout tribunal compétent.

Les Parties au litige s'engagent à se soumettre irrévocablement aux Règlements de la
C.C.I. et à renoncer à faire valoir un statut ou entreprendre une action quelconque qui
pourrait être un obstacle :

(i) à l'introduction d'une procédure d'arbitrage,
(ii) au déroulement de l'arbitrage,
(ii) à la reconnaissance d’une sentence arbitrale et à lui donner effet.

8.2. Tout différend entre l'Etat Tunisien et PRIMOIL et/ou toute société résidente qui
deviendrait partie à la présente Convention résultant de l'application de la Convention et
du Cahier des Charges, Sera tranché définitivement par un tribunal arbitral nommé
conformément aux dispositions ci-après.

Chaque Partie désignera un arbitre et les deux arbitres ainsi désignés, nommeront un
troisième arbitre qui assurera la présidence du Tribunal. Faute par une Partie de
désigner son arbitre ou faute par les arbitres désignés de nommer ou de s'entendre sur
le troisième arbitre, il sera pourvu à sa nomination, à la demande de la Partie la plus
diligente, par ordonnance sur requête du Président du Tribunal de Première Instance de
Tunis.

Les arbitres désignés devront être compétent dans le domaine pétrolier international.

Le Tribunal arbitral statuera dans un délai de trois (3) mois à compter de sa
composition. Ce délai pourra être prorogé une seule fois, pour une nouvelle période de
trois (3) mois Le Tribunal arbitral se prononcera sur tous les points en litige et liquidera
les dépens.

Les Parties s'engagent à exécuter-sans délais la sentence rendue et renoncent à toute
voie de recours.

L'homologation de la sentence aux fins d'exequatur pourra être demandée à tout
Tribunal compétent. La loi et la procédure applicables seront celles de la législation
tunisienne.

8.3. Etant entendu qu'ETAP ne pourra pas faire obstacle à l'application des dispositions
du présent Article.

ARTICLE 9 :

Si l'exécution des présentes dispositions par une Partie est retardée par un cas de force
majeure, le délai prévu pour ladite exécution sera prorogé d'une période égale à telle
durant laquelle la force majeure aura persisté. La durée de validité du permis ou de la
concession, suivant le cas, sera prorogée en conséquence sans pénalités.

ARTICLE 10 :

Les droits et obligations du Titulaire sont ceux résultant du Code des Hydrocarbures et
des textes réglementaires pris pour son application en vigueur à la date de signature de
la présente Convention et ceux résultant de ladite Convention.

-10-

ARTICLE 11 :

La Convention Particulière et l'ensemble des textes qui lui sont annexés sont dispensés
des droits de timbre. Ils seront enregistrés sous le régime du droit fixe aux frais du
Titulaire conformément aux dispositions de l’article 100.a du Code des Hydrocarbures.

Fait à Tunis, le …1.2.JAN. 2008.

En sept (7) exemplaires originaux

Pour l'ETAT TUNISIEN

Ministre de l'Industrie, de l'Energie et des Petites
et Moyennes Entreprises

Afif CHELBI
Pour l'Entreprise Tunisienne Pour PRIMOIL
d'Activités Pétrolières Æ
PRIMOIL #n
Rue du Lac Victor a
ean Pièfe MANZONI
ér. Président Directeur Général

Pour OIL SEARCH (TUNISIA) LIMITED

te des Finances

: Enregistré à 18 Recet æ
Search (Tunisia) Limited Rue d'Angiétère-Tun
Tunis, TUNISIA Te )4
Andrew LOGA ij° Quittance:
N° Enregistreme
Directeur Développement des Affaires Res:

Cas W Fr + Fe Receveur
CAHIER DES CHARGES

-12-

CAHIER DES CHARGES

Annexé à la Convention Particulière portant autorisation de recherche et d'exploitation
des gisements d'Hydrocarbures dans le Permis dit Permis « Le Kef».

ARTICLE PREMIER : Objet du cahier des charges

Le Présent cahier des charges qui fait partie intégrante de la Convention portant
autorisation de recherche et d'exploitation des gisements d'Hydrocarbures dans le
Permis Le Kef, ci-après dénommé « le Permis », a pour objet de préciser les conditions
dans lesquelles l'Entreprise Tunisienne d'Activités Pétrolières et les Sociétés PRIMOIL
et OIL SEARCH, ci-après désignées collectivement par l'expression « le Titulaire » et
individuellement par l'expression «le Co-Titulaire » :

1. effectueront des travaux ayant pour objet la recherche des hydrocarbures ;

2. procéderont dans le cas où elles découvriraient un gisement exploitable, au
développement et à l'exploitation de ce gisement.

TITRE PREMIER
TRAVAUX DE RECHERCHE

ARTICLE 2 : Délimitation du Permis

Le permis visé à l’article premier ci-dessus est délimité conformément aux dispositions
de l’article 13 du Code des Hydrocarbures et comporte sept cent neuf (709) périmètres
élémentaires de quatre (4) km? chacun, d'un seul tenant, soit deux mille huit cent trente
six kilomètres carrés ( 2836 km?).

ARTICLE 3: Obligation de réalisation des travaux minima pendant la FAUNE
initiale de validité du Permis

3.1. Durant la période initiale de validité du Permis fixé à quatre ans (4 ans), PRIMOIL
et OIL SEARCH s'engagent à réaliser à leurs frais et risque le programme minimum DCE
travaux suivant :
+  Retraitement et interprétation de données sismiques existantes se rapportant au
Permis de Recherche (environ 600 Km) ;
+ Acquisition de 165 km de nouvelle sismique 2D;

+ Forage d'un (1) puits d'exploration pénétrant l'aptien (formation serdj) ou
atteignant une profondeur minimal de 3000 mètres afin d'explorer tous les
réservoirs de l’aptien y compris la formation serdj.

Le montant des dépenses minima pour réaliser le programme est fixé à cinq millions
(5.000.000) de Dollars des Etats-Unis d'Amérique.

3.2. Cependant, le forage dudit puits pourrait être arrêté à une profondeur moindre dans le
cas où la continuation des opérations de forage, selon les pratiques internationales de
l'industrie pétrolière, ne sera plus possible.

Si Les SOCIETES à la fin de l’une quelconque des périodes de validité du Permis n'ont
pas réalisé leurs engagements relatifs aux travaux afférents à la période considérée ,
elles seront tenues de verser à l'AUTORITE CONCEDANTE le montant nécessaire à
l'accomplissement ou à l'achèvement des dits travaux de recherche.

Le dit montant ainsi que les modalités de son versement seront notifiés par l'AUTORITE
CONCEDANTE aux SOCIETES.

En cas de contestation, qui devra être soulevée au plus tard 30 jours à compter de la
date de la notification visée ci-dessus, l'AUTORITE CONCEDANTE et Les SOCIETES
désigneront d’un commun accord, un expert indépendant international pour trancher le
différend dans les 60 jours suivant la formulation de la dite contestation.

L'expert désigné devra rendre son verdict dans les 60 jours qui suivent sa désignation.
Sa sentence est immédiatement exécutoire.

Les frais et honoraires de l'expert désigné seront supportés, à parts égales, par
l'AUTORITE CONCEDANTE et Les SOCIETES.

ARTICLE 4 : Justification des dépenses relatives aux travaux de recherche
exécutés -

Le Titulaire est tenu de justifier vis-à-vis de l'AUTORITE CONCEDANTE le montant des

dépenses relatives aux travaux de recherche effectués par lui pendant la durée de

validité du Permis.

ARTICLE 5 : Renouvellement du Permis

Conformément aux dispositions de la section IV du Titre 11! du Code des Hydrocarbures
et des textes réglementaires pris pour son application et sous réserve d’avoir satisfait
aux conditions prévues par la dite section, le Titulaire aura droit à deux (2) périodes de
renouvellement d'une durée de trois (3) ans chacune.

Pour la période du premier renouvellement, les Sociétés s'engagent à réaliser à leurs
frais et risques, le programme minimum de travaux suivant :

À Le forage d'un (1) puits d'exploration, dont l'objectif principal sera agrée d'un
commun accord entre les Co-titulaires ; ces derniers solliciteront l'approbation de
L'AUTORITE CONCEDANTE dudit objectif principal.

À Acquisition et traitement de 200 Km de sismique 2D.

Le montant des dépenses minima nécessaire pour réaliser ce programme de travaux
est fixé à cinq millions (5.000.000) de dollars des Etats-Unis d'Amérique.

mu M
Pour la période du second renouvellement, les Sociétés s'engagent à réaliser à leurs
frais et risques, le programme minimum de travaux suivant :
À Le forage d'un (1) puits d'exploration, dont l'objectif principal sera agrée d'un
commun accord entre les Co-titulaires du Permis; ces ,derniers solliciteront
l'approbation de L'AUTORITE CONCEDANTE dudit objectif principal,

À Acquisition et traitement de 200 Km de sismique 2D.

Le montant des dépenses minima nécessaire pour réaliser ce programme de travaux
est fixé à cinq millions (5.000.000) de dollars des Etats-Unis d'Amérique.

TITRE Il
DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D'HYDROCARBURES

ARTICLE 6 : Octroi d’une Concession d'Exploitation

Si le Titulaire du Permis de Recherche fait la preuve d'une découverte et s’il a satisfait
aux conditions fixées par le Code des Hydrocarbures et les textes réglementaires pris
pour son application, il aura le droit d'obtenir la transformation d'une partie de son
Permis en Concession d'Exploitation.

La Concession d'Exploitation sera instituée conformément aux dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application et conformément
aux conditions ci-après :

À le périmètre sera choisi selon les règles de l’art et en tenant compte des
résultats obtenus par le Titulaire ;

À le périmètre n'isolera pas une enclave fermée à l'intérieur de la Concession.

Il est entendu qu'en cas de découvertes situées à l'extérieur de la Concession
d'Exploitation mais à l'intérieur de son Permis de Recherche, le Titulaire aura le droit de
requérir la transformation en concession du périmètre englobant chaque nouvelle
découverte

ARTICLE 7 : Obligation d'exploitation à

Le Titulaire s'engage à exploiter l'ensemble de ses Concessions suivant les règles de
l'art et avec le souci d’en tirer le rendement optimum compatible avec une exploitation
économique, et suivant des modalités qui, sans mettre en péril ses intérêts
fondamentaux d'exploitant, serviraient au maximum les intérêts économiques de la
Tunisie.

Si le titulaire fait la preuve qu'aucune méthode d'exploitation ne permet d'obtenir des
hydrocarbures à partir du gisement à un prix de revient permettant, eu égard aux prix

" Ne

M

mondiaux des dits produits, une exploitation bénéficiaire, le Titulaire sera relevé de
l'obligation d'exploitation, mais sous la réserve prévue à l’article 8 ci-après.

ARTICLE 8 : Exploitation spéciale à la demande de l'AUTORITE CONCEDANTE

ï
1- Si, dans l'hypothèse visée à l'article 7 ci-dessus, l'AUTORITE CONCEDANTE,
soucieuse d'assurer le ravitaillement du pays en hydrocarbures, décidait quand
même que le dit gisement doit être exploité, le Titulaire sera tenu de le faire, à
condition que l'AUTORITE CONCEDANTE lui garantisse la vente des hydrocarbures
produits à un juste prix couvrant ses frais directs et ses frais généraux d'exploitation,
les taxes de toutes espèces, la quote-part des frais généraux du siège social (mais à
l'exclusion de tous amortissements au titre des travaux antérieurs de recherche, de
tous frais de travaux de recherche exécutés ou à exécuter , dans le reste de la
Concession ou dans la zone couverte par le Permis), et lui assure une marge
bénéficiaire nette égale à dix pour cent (10%) des dépenses mentionnées ci-dessus.

2- Si, toutefois, l'obligation résultant du paragraphe 1. du présent article conduisait le
Titulaire à engager des dépenses de premier établissement jugées excessives au
regard des programmes de développement normal de ses recherches et
exploitations, ou dont l'amortissement normal ne pourrait pas être prévu avec une
sécurité suffisante, le Titulaire et l'AUTORITE CONCEDANTE se concerteront pour
étudier le financement de l'opération proposée.

Dans ce cas, le Titulaire ne sera jamais tenu d'augmenter contre son gré ses
investissements dans une opération déterminée, si celle-ci n’est pas comprise dans
ses programmes généraux de recherche et d'exploitation.

Si une telle augmentation des investissements devenait nécessaire, le Titulaire et
l'AUTORITE CONCEDANTE se concerteront pour étudier les modalités de son
financement que l'AUTORITE CONCEDANTE sera appelée à assumer en partie ou
en totalité.

3- Le Titulaire pourra, à tout instant, se désengager des obligations visées au présent
Article en renonçant à la partie de la concession à laquelle elles s'appliquent et ce,
dans les conditions prévues à l’article 47 du présent Cahier des Charges.

De même, si une concession n’a pas encore été accordée, le Titulaire pourra, à tout
instant, se désengager en renonçant à demander la concession et en abandonnant
son Permis de recherche sur la structure considérée. :

ARTICLE 9 : Renouvellement du Permis de Recherche en cas de découverte d’un
gisement

A l'expiration de la période couverte par le deuxième renouvellement et si le Titulaire a
fait une découverte et a satisfait aux conditions définies dans le Code des
Hydrocarbures et à ses obligations de travaux telles que définies à l'article 5 ci-dessus, il
aura droit à un troisième renouvellement du Permis pour une période de trois (3) ans.

Pour la période du troisième renouvellement, les Sociétés s'engagent à réaliser le
programme de travaux comportant le forage d'un (1) puits d'exploration dont l'objectif

. ep
4

\

EC >

nr.

principal sera agrée d'un commun accord entre les Co-Titulairs du Permis ; ces derniers
solliciteront l'approbation de L'AUTORITE CONCEDANTE dudit objectif principal.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à
Trois Millions de Dollars des Etats Unis d'Amérique (3.000.000 $).

TITRE Ill
REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

ARTICLE 10 : Redevance due sur les hydrocarbures liquides

1. La redevance proportionnelle aux quantités des hydrocarbures liquides produites
par chaque Co-Titulaire à l'occasion de ses travaux de recherche ou
d'exploitation est acquittée dans le cas de paiement en espèces ou livrée
gratuitement en cas de paiement en nature à l'AUTORITE CONCEDANTE, en un
point dit « point de perception » qui est défini à l'article 12 du présent Cahier,
avec les ajustements qui seraient nécessaires pour tenir compte de l'eau et des
impuretés ainsi que des conditions de température et de pression dans lesquelles
les mesures ont été effectuées .

2. La production liquide au titre de laquelle est due la redevance proportionnelle
sera mesurée à la sortie des réservoirs de stockage situés sur les champs de
production. Les méthodes utilisées pour les mesures seront proposées par le
Titulaire et agréées par l'AUTORITE CONCEDANTE. Ces mesures seront faites
suivant un horaire à fixer en fonction des nécessités de services du chantier.
L'AUTORITE CONCEDANTE en sera informée en temps utile. Elle pourra se
faire représenter lors des opérations de mesure et procéder à toutes vérifications
contradictoires.

3. La redevance proportionnelle à‘la production sera liquidée mensuellement. Elle
devra être perçue au cours de la première quinzaine du mois suivant celui au titre
duquel elle est due. Le Titulaire transmettra à l'AUTORITE CONCEDANTE un
«relevé des quantités d'hydrocarbures assujetties à la redevance » avec toutes
les justifications utiles dans lesquelles seront prises en compte les mesures
contradictoires de production.

Après vérification et correction, s’il y a lieu, le relevé ci-dessus mentionné sera
arrêté par l'AUTORITE CONCEDANTE.

ARTICLE 11 : Choix du mode de paiement de la redevance proportionnelle à la
production

Le choix du mode de paiement de la Redevance proportionnelle à la production, soit en
espèces, soit en nature, appartient à l'AUTORITE CONCEDANTE. .

En ce qui concerne les Hydrocarbures liquides, l'AUTORITE CONCEDANTE notifiera à
chaque Co-Titulaire, au plus tard le 30 juin de chaque année, son choix du mode de
paiement et dans le cas de paiement en nature, son choix des points de livraison visés
aux Articles 13 et 14 du présent Cahier des Charges. Ce choix sera valable pour la
période allant du 1er Janvier au 31 Décembre de l’année suivante.

Si l'AUTORITE CONCEDANTE ne notifie pas son choix dans le délai imparti, elle sera
censée avoir choisi le mode de paiement en nature.

En ce qui concerne le gaz, l'AUTORITE CONCEDANTE et le Titulaire se concerteront
en vue de fixer le mode de paiement et les périodes de son application.

ARTICLE 12 : Modalités de perception en espèces de la redevance proportionnelle
sur les hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son montant sera liquidé
mensuellement en prenant pour base, d’une part, le relevé arrêté par l'AUTORITE
CONCEDANTE, comme il est stipulé au paragraphe 3 de l'article 10 du présent
Cahier des Charges et d'autre part, la valeur des hydrocarbures liquides déterminée
à la sortie des réservoirs de stockage situés sur le champ de production, ci-après
désigné « point de perception ». Il est convenu que ce montant s'établira en fonction
des prix des ventes effectivement réalisées conformément à l’article 53 de ce
Cahier, diminués des frais de transport mais non de la Redevance des
Prestations Douanières (RPD), à partir des dits réservoirs jusqu'à bord des navires .

2. Le prix appliqué pour chaque catégorie d'Hydrocarbures assujettis à la redevance
sera le prix visé au paragraphe 3. du présent article pour toute quantité vendue par
le Co-Titulaire pendant le mois considéré, corrigé par des ajustements appropriés de
telle manière que ce prix soit ramené aux conditions de référence stipulées au
paragraphe 1. ci-dessus et adoptées pour la liquidation de la redevance.

3. Le prix de vente sera le prix que le Co-Titulaire aura effectivement reçu
conformément à l'article 53 du présent Cahier des Charges et à l'article 50.1 du
Code des Hydrocarbures en ce qui concerne les ventes effectuées pour couvrir les
besoins de la consommation intérieure tunisienne.

à

4. Les prix unitaires à appliquer pour le mois en question seront ‘calculés
conformément à l’article 53 du présent Cahier des Charges et seront communiqués
par le Co-Titulaire en même temps que le relevé mensuel mentionné au paragraphe
3 de l’article 10 du présent Cahier des Charges.

Si le Co-Titulaire omet de communiquer les prix, ou ne les communique pas dans le
délai imparti, ceux-ci seront fixés d'office par l'AUTORITE CONCEDANTE, suivant
les principes définis aux paragraphes 2, 3 et 4 du présent article et sur la base des
éléments d'information en sa possession.

ARTICLE 13 : Modalités de perception en nature de la redevance proportionnelle
sur les hydrocarbures liquides

14. Si la redevance proportionnelle sur les Hydrocarbures liquides est perçue en nature,
elle le sera au « point de perception » défini à l’article 12 ci-dessus. Toutefois, elle
pourra être livrée en un autre point dit « point de livraison », suivant les dispositions
prévues au présent Article.

2. En même temps qu'il adressera à l'AUTORITE CONCEDANTE le relevé visé au
paragraphe 3 de l’article 10 ci-dessus, le Co-Titulaire fera connaître les quantités des
différentes catégories d'Hydrocarbures liquides. constituant la redevance
proportionnelle et l'emplacement précis où elles seront stockées.

3. L'AUTORITE CONCEDANTE peut choisir, comme point de livraison des
Hydrocarbures liquides constituant la Redevance en nature, soit le point de
perception , soit tout autre point situé à l'un des terminus des pipe-lines principaux
du Titulaire .

L'AUTORITE CONCEDANTE aménagera à ses frais les installations de réception
adéquates, au point convenu pour la livraison. Elles seront adaptées à l'importance,
à la sécurité et au mode de production du gisement d'hydrocarbures.

L'AUTORITE CONCEDANTE pourra imposer au Titulaire de construire les
installations de réception visées ci-dessus, mais seulement dans la mesure où il
s'agira d'installations normales situées à proximité des champs de production. Elle
devra alors fournir les matériaux nécessaires et rembourser au Titulaire ses débours
réels dans la monnaie de dépense.

4. Les hydrocarbures liquides, constituant la Redevance en nature, deviendront la
propriété de l'AUTORITE CONCEDANTE à partir du « point-de- perception » et
seront livrés par le Co-Titulaire à l'AUTORITE CONCEDANTE au point de livraison
fixé par cette dernière. Si le point de livraison est distinct du point de perception,
c'est-à-dire qu'il est situé en dehors du réseau général de transport du Titulaire,
l'AUTORITE CONCEDANTE remboursera au Co-Titulaire le coût réel des opérations
de manutention et de transport effectuées par celui-ci entre le point de perception et
le point de livraison, y compris la part d'amortissement de ses installations et les frais
des assurances contre les pertes et la pollution qui doivent être obligatoirement
souscrites. L = £

5. L'enlèvement des Hydrocarbures liquides constituant la redevance en nature sera

fait au rythme concerté chaque mois entre le Co-Titulaire et l'AUTORITE
CONCEDANTE. :
Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviser le Co-
Titulaire au moins dix (10) jours à l'avance des modifications qui pourraient affecter
le programme de chargement prévu.
L'AUTORITE CONCEDANTE fera en sorte que les quantités d'hydrocarbures
constituant la Redevance due pour le mois écoulé soient enlevées d'une manière
régulière dans les trente (30) jours qui suivront la remise par le Co-Titulaire de la
communication visée au paragraphe 2 du présent article.

A +

Toutefois, un plan d'enlèvement portant sur des périodes supérieures à un mois
pourra être arrêté d’un commun accord.

Si les quantités d’Hydrocarbures constituant la redevance ont été enlevées par
l'AUTORITE CONCEDANTE dans un délai de trente (30) jours, le Co-Titulaire n'aura
droit à aucune indemnité.

Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d'exiger du Co-Titulaire
une prolongation de ce délai de trente (30) jours pour une nouvelle période qui ne
pourra dépasser soixante (60) jours.

La facilité ainsi donnée donnera lieu à contrepartie, l'AUTORITE CONCEDANTE
devra payer au Co-Titulaire une indemnité calculée suivant un tarif concerté à
l'avance, rémunérant les charges additionnelles subies de ce fait par le Co-Titulaire.

6. Dans tous les cas, le Co-Titulaire ne pourra pas être tenu de prolonger la facilité

visée au paragraphe 5 du présent article, au-delà de l'expiration d'un délai total de
quatre-vingt dix (30 + 60) jours .
Passé ce délai, il sera considéré que la Redevance n'est plus payée en nature. Le
Co-Titulaire aura le droit en conséquence de vendre les quantités non enlevées par
l'AUTORITE CONCEDANTE sur le marché du pétrole avec obligation de remettre à
l'AUTORITE CONCEDANTE les produits de la vente dans les conditions prévues à
l'article 12 ci-dessus .

Dans le cas où les dispositions prévues au paragraphe 6 du présent article, sont
mises en application plus de deux (2) fois au cours du même exercice, le Co-
Titulaire pourra exiger que la Redevance soit payée en espèces jusqu'à la fin de
l'exercice considéré.

L'AUTORITE CONCEDANTE peut désigner l'Entreprise Nationale telle que définie
par le Code des Hydrocarbures pour effectuer pour son compte les enlèvements des
Hydrocarbures liquides constituant la Redevance en nature.

ARTICLE 14 : Redevance due sur les hydrocarbures gazeux

1. Chaque Co-Titulaire acquittera en cas de paiement en espèces ou livrera
gratuitement en cas de paiement en nature à l'AUTORITE CONCEDANTE une
redevance proportionnelle à la production des Hydrocarbures gazeux calculée
suivant les dispositions du Code des Hydrocarbures et des textes réglementaires
pris pour son application.

La Redevance sera perçue :
- Soit en espèces sur les quantités de gaz vendu par le Co-Titulaire. Le prix de
vente à considérer est celui pratiqué par le Co-Titulaire conformément aux
dispositions de l’article 53 du présent Cahier des Charges, après les ajustements
nécessaires pour ramener les quantités considérées au « point de perception ».
Ce point de perception est l'entrée du gazoduc principal de transport du gaz;

- Soit en nature sur les quantités de gaz produit par le Co-Titulaire, mesurées à la
sortie des installations de traitement. Les méthodes utilisées pour la mesure
seront proposées par le Titulaire et agréées par l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il
sera procédé à la mesure du gaz produit. Elle pourra se faire représenter lors des
opérations de mesure et procéder à toutes vérifications contradictoires.

L'AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le point
de perception tel que défini au paragraphe précédent, soit tout autre point situé à l'un
des terminus des gazoducs principaux du Co-Titulaire, dans les mêmes conditions
que celles indiquées aux paragraphes 3 et 4 de l’article 13 du présent Cahier des
Charges.

. Si le Co-Titulaire décide d'extraire, sous la forme liquide, certains Hydrocarbures qui
peuvent exister dans le gaz brut, l'AUTORITE CONCEDANTE percevra la
Redevance après traitement. La Redevance sur ces produits liquides sera perçue,
soit en nature, soit en espèces, à partir d'un « point de perception secondaire » qui
sera celui où les produits liquides sont séparés du gaz.

Dans le cas où le paiement de la redevance s'effectue en nature, un point de
livraison différent pourra être choisi par accord mutuel. Ce point de livraison devra
nécessairement coïncider avec une des installations de livraison prévues par le Co-
Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de manutention et
de transport dans les mêmes conditions que celles prévues aux paragraphes 3 et 4
de l'article 13 ci-dessus.

Dans le cas où la Redevance est perçue en espèces, elle sera calculée sur la base
du prix de vente effectif pratiqué, corrigé par les ajustements nécessaires pour le
ramener aux conditions correspondant au point de perception secondaire.

Le choix du paiement de la Redevance, en espèces ou en nature, sera fait dans les
mêmes conditions prévues à l’article 11 ci-dessus pour les Hydrocarbures liquides.

. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle
séparée par simple détente et stabilisée sera considérée comme un Hydrocarbure
liquide, qui peut être re-mélangé au pétrole brut.

Un plan d'enlèvement portant sur des périodes de six (6) mois pourra être arrêté d'un
commun accord, qu'il s'agisse de la Redevance payée en gazoline een ou de
l'écoulement dudit produit pour les besoins de l'économie tunisienne.

. Le Co-Titulaire n'aura l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre son gaz
marchand, dans la mesure où il aura trouvé un débouché commercial pour le dit
gaz;

-__nide stabiliser ou de stocker la gazoline naturelle;

-__nide réaliser une opération particulière de traitement ou de recyclage.

. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la Redevance en
nature, elle devra fournir à ses propres frais aux points de livraison agréés, des

moyens de réception adéquats, capables de recevoir sa quote-part des liquides au
moment où ils deviennent disponibles au fur et à mesure de leur production ou de

M
ue

leur sortie des usines de traitement. L'AUTORITE CONCEDANTE prendra en
charge les liquides à ses risques et périls, dès leur livraison. Elle ne pourra pas
imposer le stockage de ces liquides au Co-Titulaire.

6. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la Redevance en
espèces, cette redevance sera liquidée mensuellement ‘conformément aux
dispositions du paragraphe 3 de l’article 10 et de l'article 12 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n'est pas en mesure de recevoir la Redevance en
nature dans les conditions spécifiées au paragraphe 5 du présent Article, elle sera
réputée avoir renoncé à la perception en nature soit pour toutes les quantités
correspondant à la Redevance due ou pour la partie de ces quantités pour laquelle
elle ne dispose pas de moyens de réception adéquats.

TITRE IV
INSTALLATIONS DE RECHERCHE
ET D'EXPLOITATION DU TITULAIRE

ARTICLE 15: Facilités données au Titulaire pour ses installations annexes

Conformément aux dispositions des Articles 84 à 90 du Code des Hydrocarbures,

L'AUTORITE CONCEDANTE donnera au Titulaire toutes facilités en vue d'assurer à ses

frais, d'une manière rationnelle et économique, la prospection, la recherche, la

production, le transport, le stockage et l'évacuation des produits provenant de ses

recherches.et de_ses_ exploitations, ainsi que toute opération ayant pour objet le

traitement desdits produits en vue de les rendre marchands.

Ces facilités porteront, dans la mesure du possible, sur :

a. l'aménagement des dépôts de stockage sur les champs de production, dans les :
ports d'embarquement ou à proximité des usines de traitement,

b. les installations de traitement du gaz brut,

c. les communications routières, ferroviaires, aériennes et maritimes, ainsi que les
raccordements aux réseaux routiers, ferrés, aériens et maritimes,

d. les pipe-lines, stations de pompage et toutes installations de transport des
Hydrocarbures en vrac, i

e. les postes d'embarquement situés sur le domaine public maritime ou sur le domaine
public des ports maritimes ou aériens,

f. les télécommunications et leurs raccordements aux réseaux de télécommunications
tunisiens,

g. les branchements sur les réseaux de distribution d'énergie et sur les lignes privées
de transport d'énergie,

h. les alimentations en eau potable et à usage industriel.

ARTICLE 16 : Installations n'ayant pas un caractère d'intérêt public

1. Le Titulaire établira, à ses frais, risques et périls, toutes installations qui seraient
nécessaires à ses recherches et à ses exploitations et qui ne présenteraient pas un
caractère d'intérêt public, qu'elles soient situées à l'intérieur ou,à l'extérieur de son
Permis et des concessions qui en seraient issues. à

‘Sont considérés comme installations n'ayant pas un caractère d'intérêt public :

a. les moyens de stockage sur les champs de production situés sur la terre ferme ou en
mer,

b. les "pipe-lines" assurant la collecte du pétrole brut ou du gaz à partir des puits et son
acheminement jusqu'aux réservoirs de stockage ou aux centres de traitement,

c. les "pipe-lines" d'évacuation permettant le transport du pétrole brut par chemin de
fer, par route ou par mer, ainsi que les gazoducs depuis les centres de traitement et
de stockage jusqu'au point de chargement,

d. les réservoirs de stockage aux points de chargement,

e. les installations d'embarquement en vrac par pipe-lines permettant le chargement
des navires,

f. les adductions particulières d'eau dont le Titulaire aurait obtenu l'autorisation ou la
concession,

g. les lignes privées de transport d'énergie électrique,

h. les pistes, routes de service et voies ferrées pour l'accès terrestre et aérien aux
chantiers du Titulaire,

i. les télécommunications entre les chantiers du Titulaire,

j. d'une manière générale, les installations industrielles, les ateliers et les bureaux
destinés à l'usage exclusif du Titulaire, et qui constituent des dépendances légales
de son entreprise,

‘ k. le matériel de transport terrestre, aérien et maritime propre au Titulaire lui permettant

l'accès à ses chantiers,

2. Pour les installations visées aux alinéas (c), (e), (f) et (g) du paragraphe 1 du présent

article, le Titulaire sera tenu, si l'AUTORITE CONCEDANTE le lui demande, de laisser

des tierces personnes utiliser lesdites installations, sous les réserves suivantes :

a. Le Titulaire ne sera tenu ni de construire, ni de garder des installations plus
importantes que ses besoins propres ne le nécessitent ;

b. Les besoins propres du Titulaire seront satisfaits en priorité sur ceux des tiers
utilisateurs ;

c. L'utilisation des dites installations par des tiers ne gênera pas l'exploitation faite par
le Titulaire pour ses propres besoins ;

d. Les tiers utilisateurs paieront au Titulaire une juste indemnité pour le service rendu.

 — pm

1

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre chargé
des Hydrocarbures sur proposition du Titulaire conformément aux dispositions du Code
des Hydrocarbures et des textes réglementaires pris pour son application.

3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer au Titulaire de conclure,
avec des tiers titulaires de Permis ou de concessions, des accords en vue d'aménager
et d'exploiter en commun les ouvrages visés aux alinéas (c), (e), (N, (g) et (h) du
paragraphe 1 du présent Article, s'il doit en résulter une économie dans les
investissements et dans l'exploitation de chacune des entreprises intéressées.

4. L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la réglementation
en vigueur, fera toute diligence en vue d'accorder au Titulaire les autorisations
nécessaires pour exécuter les travaux relatifs aux installations visées au paragraphe 1
du présent Article.

ARTICLE 17 : Utilisation par le Titulaire des équipements et de l'outillage publics
existants

Le Titulaire sera admis à utiliser, pour ses recherches et ses exploitations, tous les
équipements et outillage publics existant en Tunisie, suivant les clauses, conditions et
tarifs en vigueur et sur un pied de stricte égalité avec les autres usagers.

ARTICLE 18 : Installations présentant un intérêt public établies par l'AUTORITE
CONCEDANTE à la demande du Titulaire

1. Lorsque le Titulaire justifie avoir besoin, pour développer son industrie de recherche
et d'exploitation des Hydrocarbures, de compléter les équipements et l'outillage publics
existants ou d'exécuter des travaux présentant un intérêt public, il devra en informer
l'AUTORITE-CONGEDANTE.

L'AUTORITE CONCEDANTE et le Titulaire s'engagent à se concerter pour trouver la
solution optimale susceptible de répondre aux besoins légitimes exprimés par le
Titulaire, compte tenu des dispositions législatives et réglementaires en vigueur
concernant le domaine public et les services publics en question.

2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent Cahier des
Charges, les Parties conviennent d'appliquer les modalités ci-dessous :

a. Le Titulaire fera connaître à l'AUTORITE CONCEDANTE ses besoins concernant les
installations dont il demande l'établissement.

Il appuiera sa demande par une note justifiant la nécessité desdites installations et
par un projet d'exécution précis. à

Il y mentionnera les délais d'exécution qu'il se serait fixé s'il était chargé lui-même de
l'exécution des travaux. Ces délais devront correspondre aux plans généraux de
développement de ses opérations en Tunisie, tels qu'ils auront été exposés par lui
dans les rapports et comptes-rendus qu'il est tenu de présenter à l'AUTORITE
CONCEDANTE en application du Titre V du présent Cahier des Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaître au Titulaire dans un délai
de trois (3) mois, ses observations sur l'utilité des travaux, sur les dispositions

-24-

techniques envisagées par le Titulaire et sur ses intentions concernant les modalités
suivant lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même, soit d'en confier
l'exécution au Titulaire.

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même FA travaux demandés,
elle précisera si elle entend assurer elle même le financement des travaux de
premier établissement, ou bien si elle entend imposer au Titulaire de lui rembourser
tout ou partie de ses dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembourser à l'AUTORITE
CONCEDANTE la totalité ou la part convenue des dépenses réelles dûment
justifiées, par échéances mensuelles qui commencent à courir dans le mois qui suit
la présentation des décomptes, sous peine d'intérêts moratoires calculés au taux
légal.

d. Dans les cas visés à l'alinéa (c) du présent article, les projets d'exécution seront mis
au point d'un commun accord entre les deux Parties, conformément aux règles de
l'Art, et suivant les clauses et conditions générales et les spécifications techniques
particulières appliquées par l'AUTORITE CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures, le Titulaire
entendu. Il sera tenu compte des observations de ce dernier dans la plus large
mesure possible. Le Titulaire aura le droit de retirer sa demande, s'il juge la
participation financière qui lui est imposée trop élevée.

S'il accepte la décision du Ministre chargé des Hydrocarbures, l'AUTORITE
CONCEDANTE sera tenue d'exécuter les travaux avec diligence et d'assurer ‘ta mise
en service des ouvrages dans un délai normal, eu égard aux besoins légitimes
exprimés par le Titulaire et aux moyens d'exécution susceptibles d'être mis en
oeuvre.

3. Les ouvrages ainsi réalisés seront mis à la disposition du Titulaire pour la satisfaction
de ses besoins, mais sans que celui-ci puisse en revendiquer l'usage exclusif.

L'AUTORITE CONCEDANTE ou tout autre établissement public, office ou
concessionnaire désigné par celle-ci, en assurera l'exploitation, l'entretien et le
renouvellement, dans les conditions qui seront fixées au moment de l'approbation des
projets d'exécution.

4. Le Titulaire, en contrepartie de l'usage desdites installations, payera à l'exploitant les
taxes d'usage et péages qui seront fixés, le Titulaire entendu, par le Ministre-chargé des
Hydrocarbures. Ces taxes et péages devront être les mêmes que ceux pratiqués en
Tunisie pour des services publics ou des entreprises similaires, s'il en existe. A
défaut, ils seront fixés conformément aux dispositions de l'alinéa (d ) du paragraphe 2
de l’article 16 du présent Cahier.

Au cas où le Titulaire aurait, comme il est stipulé à l'alinéa (c) du paragraphe 2 du
présent Article, remboursé tout ou partie des dépenses de premier établissement, il en
sera tenu compte dans la même proportion dans le calcul des péages et taxes d'usage.

ARTICLE 19 : Installations présentant un intérêt public exécutées par le Titulaire,
(Concession ou autorisation d'utilisation d'outillage public)

Dans le cas visé à l'alinéa (b) du paragraphe 2 de l’ Article 18 du présent Cahier où
l'AUTORITE CONCEDANTE décide de confier au Titulaire l'exécution des travaux
présentant un intérêt public, celui-ci bénéficiera, pour les travaux considérés d'une

concession ou d'une autorisation d'utilisation d'outillage public. :

1. S'il existe déjà une législation en la matière pour le type d'installations en question, on
s'y référera,

2. S'il n'en existe pas, et sauf dispositions contraires stipulées aux Articles 22, 23 et 24
du présent Cahier des Charges, on appliquera les dispositions générales ci-dessous :

La concession ou l'autorisation d'utilisation d'outillage public sera accordée dans un acte
séparé, distinct de l'arrêté de Concession d'Exploitation d'Hydrocarbures.

La construction des installations et leur exploitation seront assurées par le Titulaire à
ses risques et périls.

Les projets y afférents seront établis par le Titulaire et approuvés par l'AUTORITE
CONCEDANTE.

L'AUTORITE CONCEDANTE  approuvera de même les mesures de sécurité et
d'exploitation prises par le Titulaire.

Les ouvrages construits par le Titulaire sur le domaine de l'Etat, des Collectivités locales
ou des établissements publics feront retour de droit à l'AUTORITE CONCEDANTE à la
fin de la concession d'Exploitation d'Hydrocarbures.

La concession. ou l'autorisation d'utilisation de l'outillage public comportera l'obligation
pour le Titulaire de mettre ses ouvrages et installations à la disposition de l'AUTORITE
CONCEDANTE et du public ; étant entendu que le Titulaire aura le droit de satisfaire
ses propres besoins en priorité, avant de satisfaire ceux des autres utilisateurs. Les
tarifs d'utilisation seront fixés comme il est stipulé à l'alinéa (d), du paragraphe 2 de
l'article 16 du présent Cahier.

ARTICLE 20 : Durée des autorisations et des concessions consenties pour les
Û installations annexes du Titulaire à :

1. Des concessions et des autorisations d'occupation du domaine public, de l’utilisation

de l'outillage public et de location du domaine privé de l'Etat , seront accordées au

Titulaire pour la durée de validité du Permis de Recherche, conformément, aux

procédures en vigueur.

Elles seront automatiquement renouvelées à chaque renouvellement du permis ou

d'une portion du Permis.

Elles seront automatiquement prorogées, si le Titulaire obtient une ou plusieurs

Concessions d'Exploitation d'Hydrocarbures , accordées conformément à l'article 6 du

présent Cahier des Charges et jusqu'à expiration de la dernière de ces Concessions.

2. Si, toutefois, l'ouvrage motivant la concession ou l'autorisation d'occupation du

domaine public ou du domaine privé de l'Etat ou la concession ou l'autorisation

d'utilisation de l'outillage public cessait d'être utilisé par le Titulaire, l'AUTORITE
CONCEDANTE se réserve les droits définis ci-dessous:

a. Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par le Titulaire,
l'AUTORITE CONCEDANTE prononcera d'office l'annulation de la concession ou de
l'autorisation d'utilisation de l'outillage public ou d'occupation cofrespondante;

b. Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, le Titulaire pouvant
ultérieurement avoir besoin d'en reprendre l'utilisation, l'AUTORITE CONCEDANTE
aura le droit de l'utiliser provisoirement sous sa responsabilité soit pour son compte,
soit pour le compte d'un tiers désigné par elle.

Toutefois, le Titulaire reprendra l'usage dudit ouvrage dès que celui-ci deviendra à
nouveau nécessaire pour ses recherches ou ses exploitations.

ARTICLE 21 : Dispositions diverses relatives aux autorisations ou concessions
autres que la Concession d'Exploitation des Hydrocarbures

Dans tous les cas, les règles imposées au Titulaire pour l'utilisation d'un service public,
pour l'occupation du domaine public ou du domaine privé de l'Etat et pour. les
concessions ou les autorisations d'utilisation de l'outillage public, seront celles en
vigueur à l'époque considérée, en ce qui concerne la sécurité, la conservation et la
gestion du domaine public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement par le
Titulaire des droits d'enregistrement, taxes et redevances applicables au moment de
leur octroi conformément aux procédures en vigueur.

Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en vigueur-en la
matière. L'AUTORITE CONCEDANTE s'engage à ne pas instituer à l'occasion de la
délivrance des concessions ou des autorisations susvisées et au détriment du Titulaire,
des redevances, taxes, péages, droits ou taxes d'usage frappant les installations
annexes du Titulaire d'une manière discriminatoire, et constituant des taxes ou impôts
additionnels n'ayant plus le caractère d'une juste rémunération d'un service rendu.

ARTICLE 22 : Dispositions applicables aux captages et adductions d'eau

1. Le Titulaire est censé connaître parfaitement les difficultés de tous ordres que
soulèvent les problèmes d'alimentation en eau potablé, ou à usage industriel ou
agricole, dans le périmètre couvert par le Permis initial tel que défini à l'article 2 du
présent Cahier des Charges.

2. Le Titulaire pourra, s'il le demande, souscrire des abonnements temporaires ou
permanents aux réseaux publics de distribution d'eau potable ou à usage industriel,
dans la limite de ses besoins légitimes, et dans la limite des débits que ces réseaux
peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs
applicables pour les réseaux publics concernés.

Les branchements seront établis sur la base de projets approuvés par les services
compétents du Ministère chargé de l'Agriculture à la demande du Titulaire et à ses

frais, suivant les clauses et conditions techniques applicables aux branchements
dans le domaine.

. Lorsque le Titulaire aura besoin d'assurer temporairement l'alimentation de ses
chantiers et notamment de ses sondages en eau, et lorsque les besoins légitimes du
Titulaire ne pourront pas être satisfaits d’une façon économique par un branchement
sur un point d'eau public existant ou un réseau public de distribution d'eau, :
l'AUTORITE CONCEDANTE s'engage à lui donner toutes facilités d'ordres technique
et administratif, dans le cadre des dispositions prévues par le Code des Eaux en
vigueur, et sous réserve des droits qui pourront être reconnus à des tiers pour
effectuer les travaux nécessaires de captage et d'adduction des eaux du domaine
public.

Les ouvrages de captage exécutés par le Titulaire en application des autorisations
visées ci-dessus, feront retour à l'Etat sans indemnité, tels qu'ils se trouvent lorsque
le Titulaire aura cessé de les utiliser. Les ouvrages d'adduction ne sont pas
concernés par la présente disposition.

. Lorsque le Titulaire aura besoin d'assurer d'une manière permanente l'alimentation
de ses chantiers ou de ses installations annexes, et dans le cas où il ne peut obtenir
que ses besoins légitimes soient satisfaits d'une manière suffisante, économique,
durable et sûre par un branchement sur un point d'eau public existant ou un réseau
public de distribution d'eau, les Parties conviennent de se concerter pour rechercher
la manière de satisfaire les besoins légitimes du Titulaire.

. Le Titulaire s'engage à se soumettre à toutes les règles et disciplines d'utilisation qui
lui seraient prescrites par l'AUTORITE CONCEDANTE en ce qui concerne les eaux
qu'il pourrait capter, et qui appartiendraient à un système aquifère déjà catalogué et
identifié dans l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissent à la découverte d'un système
aquifère nouveau, non encore catalogué ni identifié dans l'inventaire des ressources
hydrauliques et n'ayant pas de communication avec un autre système aquifère déjà
reconnu, l'AUTORITE CONCEDANTE réservera au Titulaire une priorité dans
l'attribution des autorisations ou des concessions de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à l'intérêt
général, ni s'étendre au-delà des quantités d'eau nécessaires à l'alimentation des
installations du Titulaire et de leurs annexes.

. Avant l'abandon de tout forage de recherche par le Titulaire, l'AUTORITE
CONCEDANTE pourra obliger celui-ci à procéder au captage, de toute nappe d'eau
jugée exploitable ; étant entendu que les dépenses engagées à ce titre seront à la
charge de l'Etat Tunisien.

ARTICLE 23 : Dispositions applicables aux voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses pipe-lines, de ses dépôts et de
ses postes d'embarquement, pourra aménager à ses frais des embranchements de
voies ferrées particuliers et les raccorder aux réseaux ferrés publics.

À

Les projets d'exécution de ces embranchements seront établis par le Titulaire
conformément aux conditions de sécurité et aux conditions techniques applicables aux
réseaux publics tunisiens. Ces projets seront approuvés par l'AUTORITE
CONCEDANTE après enquête parcellaire.

L'AUTORITE CONCEDANTE se réserve le droit de modifier les tracés proposés par le
Titulaire, pour tenir compte des résultats de l'enquête parcellaire et pour raccorder au
plus court et selon les règles de l’art les installations du Titulaire aux réseaux publics.

ARTICLE 24 : Dispositions applicables aux installations de chargement et de
déchargement maritime

1. Lorsque le Titulaire aura à résoudre un problème de chargement ou de
déchargement maritime, il se concertera avec l'AUTORITE CONCEDANTE pour
arrêter, d'un commun accord, les dispositions susceptibles de satisfaire ses besoins
légitimes.
La préférence sera donnée à toute solution comportant l’utilisation d'un port ouvert
au commerce sauf cas exceptionnels où la solution la plus économique serait
d'aménager un tel poste de chargement ou de déchargement en rade foraine.

2. L'AUTORITE CONCEDANTE s'engage à donner toute facilité au Titulaire dans les
conditions prévues par la législation en vigueur sur la police des ports maritimes et
par les règlements particuliers des ports de commerce de la Tunisie, et-sur un même
pied d'égalité que les autres exploitants d'Hydrocarbures pour qu'il puisse disposer
le cas échéant :

À des plans d'eau du domaine public des ports,

À d'un nombre adéquat de postes d'accostage susceptibles de recevoir sur
ducs d’'albe, les navires-citernes usuels,
À des terre-pleins du domaine public des ports nécessaires à l'aménagement
d'installations de transit ou de stockage. F
3. Si la solution adoptée est celle d'un poste de chargement ou de déchargement en
rade foraine, les installations (y compris les pipe-lines flottants) seront construites,
balisées et exploitées par le Titulaire à ses frais sous le régime de l'autorisation
d'occupation temporaire du domaine public maritime.
Les dispositions adoptées et les règlements d'exploitation seront approuvés par
l'AUTORITE CONCEDANTE sur proposition du Titulaire.

ARTICLE 25 : Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire ainsi que ses réseaux de distribution
d'énergie sont considérés comme des dépendances légales de l'entreprise et seront

assujettis à toutes les réglementations et à tous les contrôles appliqués aux installations
de production et de distribution d'énergie similaires.

Le Titulaire, produisant de l'énergie électrique pour l'alimentation de ses chantiers
pourra céder au prix de revient tout excédent de puissance par rapport à ses besoins
propres à un organisme désigné par l'AUTORITE CONCEDANTE. ‘

ARTICLE 26 : Substances minérales autres que les Hydrocarbures liquides ou
gazeux

Si le Titulaire, à l'occasion de ses recherches ou de ses. exploitations d'Hydrocarbures,
était amené à extraire des substances minérales autres que les Hydrocarbures liquides
ou gazeux, sans pouvoir séparer l'extraction des Hydrocarbures, l'AUTORITE
CONCEDANTE et le Titulaire se concerteront pour examiner si lesdites substances
minérales doivent être séparées et conservées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer et de conserver les
substances autres que les Hydrocarbures liquides ou gazeux si leur séparation et leur
conservation constituent des opérations trop onéreuses ou trop difficiles.

ARTICLE 27 : Installations diverses

Ne seront pas considérées comme des dépendances légales de l'entreprise du
Titulaire :

A les installations de traitement des hydrocarbures liquides, solides ou gazeux
et en particulier les raffineries,

À les installations de distribution au public de combustibles liquides ou gazeux.

Par contre, seront considérées comme des dépendances légales de l'entreprise du
Titulaire les installations de premier traitement des Hydrocarbures extraits, aménagés
par lui en vue de permettre le transport et la commercialisation desdits Hydrocarbures et
notamment les installations de « dégazolinage » des gaz bruts.

TITRE V
SURVEILLANCE ET CONTROLE

ARTICLE 28 : Documentation fournie au Titulaire par l'AUTORITE CONCEDANTE

L'AUTORITE CONCEDANTE fournira au Titulaire la documentation qui se trouve en sa
possession et concernant :

- le cadastre et la topographie,

e la géologie générale,

e la géophysique,

e_ l'hydrologie et l'inventaire des ressources hydrauliques,

-30-

M MA

k.
6

= de

*« les forages.

Cependant l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements ayant
un caractère secret du point de vue de la Défense Nationale ou des renseignements
fournis par les titulaires de permis et/ou de concessions en cours.de validité et dont la
divulgation à des tiers ne peut être faite sans l'assentiment des intéressés.

ARTICLE 29 : Contrôle technique

Le Titulaire sera soumis à la surveillance de l'AUTORITE CONCEDANTE suivant les
dispositions prévues au Code des Hydrocarbures dans les conditions précisées aux
Articles 31 à 44 ci-après.

ARTICLE 30 : Application du Code des Eaux

Le Titulaire, tant pour ses Travaux de Recherche que pour ses Travaux d'Exploitation,
se conformera aux dispositions de la législation tunisienne en vigueur relatives aux eaux
du domaine public et dans les conditions précisées par les dispositions du présent
Cahier des Charges.

Les eaux que le Titulaire pourrait découvrir au cours de ses travaux restent classées
dans le domaine public. Elles ne sont susceptibles d'utilisation permanente, par lui,
qu'en se conformant à la procédure d'autorisation ou de concession prévue au Code
des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui seront concertées avec
les services compétents du Ministère de l'Agriculture en vue de protéger les nappes
aquifères.

Le Ministère chargé de l'Agriculture se réserve-le droit-d'arrêter ou d'interdire tout forage
si les dispositions prises ne sont pas susceptibles d'assurer la conservation des nappes
artésiennes.

Le Titulaire sera tenu de communiquer aux services compétents du Ministère chargé de
l'Agriculture tous les renseignements qu'il aura pu obtenir à l'occasion de ses forages
sur les nappes d'eau rencontrées par lui (position, niveau statique, analyses, débit) dans
les formes que lui seront prescrites.

ARTICLE 31 : Accès aux chantiers

L'AUTORITE CONCEDANTE pourra, à tout moment, déléguer sur les chantiers du
Titulaire, et à la charge de celui-ci, un agent qui aura libre accès à toutes les
installations et à leurs dépendances légales en vue de s'assurer du progrès des travaux,
procéder aux mesures et jaugeages des Hydrocarbures et, d'une façon générale,
vérifier que les droits et intérêts de l'AUTORITE CONCEDANTE sont sauvegardées.

ARTICLE 32 : Obligation de rendre compte des travaux

a. Le Titulaire adressera à l'AUTORITE CONCEDANTE, trente (30) jours au moins
avant le commencement des travaux :

+ Le programme de prospection géophysique projeté qui doit comprendre
notamment une carte mettant en évidence le maillage à utiliser ainsi que le

nombre de kilomètres à acquérir et la date du commencement des opérations et
leurs durées approximatives ;

+ Un rapport d'implantation pour tout forage de recherche et un programme
relatif à chaque forage de développement.
Le rapport d'implantation précisera :
+ _les objectifs recherchés par le forage et les profondeurs prévues,

+_ l'emplacement du forage projeté, défini par ses coordonnées géographiques avec
un extrait de carte annexé,

+ la description sommaire du matériel employé,

+ _les prévisions géologiques relatives aux terrains traversés,

+ _le programme minimum des opérations de carottage et de diagraphies,
+ le programme envisagé pour les tubages,

+ les dispositions envisagées pour l'alimentation en eau,

+ éventuellement les procédés que le Titulaire compte utiliser pour mettre en
exploitation le ou les forages (s).

b. Le Titulaire adressera à l'AUTORITE CONCEDANTE, un rapport journalier sur
l'avancement de ses travaux en cours tels que campagne sismique , forages et
constructions .

Il devra remettre dès que possible une copie des enregistrements réalisés.
c. Le carnet de forage :

Le Titulaire est tenu de tenir sur tout chantier de forage un carnet paginé et paraphé,
d'un modèle agréé par l'AUTORITE CONCEDANTE où seront notées au fur et à
mesure des travaux, sans blanc ni grattage, les conditions d'exécution de ces
travaux et en particulier :

+ la nature et le diamètre de l'outil ;

+ _ l'avancement du forage ;

+. les paramètres de forage ; -

+ la nature et la durée des manoeuvres et opérations spéciales telles que
carottage, alésage, changement d'outils et instrumentation ;

+ les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de l'AUTORITE
CONCEDANTE.

ARTICLE 33 : Contrôle technique des forages

4. En dehors des opérations de carottage et de contrôle du forage prévues dans le
rapport d'implantation visé à l'article 32 ci-dessus, le Titulaire devra exécuter toutes
les mesures appropriées afin de déterminer les caractéristiques des terrains
traversés.

RE

2. Une collection des déblais de forage et des éventuelles carottes sera constituée par
le Titulaire et tenue par lui en un lieu convenu à l'avance, à la disposition de
l'AUTORITE CONCEDANTE.

Le Titulaire aura le droit de prélever sur les carottes et les déblais de forages les
échantillons dont il aura besoin pour effectuer, ou faire effectuer, des analyses et des
examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que sur
une fraction de carottes et déblais correspondant à une même caractéristique, de
telle manière que le reste de l'échantillon puisse demeurer dans la collection et être
examiné par les agents de l'AUTORITE CONCEDANTE. A défaut et sauf
impossibilité, l'échantillon unique ne sera prélevé qu'après avoir été examiné par un
représentant qualifié de l'AUTORITE CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial en
sera fait à l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la collection
par le Titulaire ou par l'AUTORITE CONCEDANTE après avoir subi les examens et
analyses. Le Titulaire conservera soigneusement le reste des déblais et carottes
pour que l'AUTORITE CONCEDANTE puisse à son tour prélever des échantillons
pour sa collection et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises
d'échantillons visées ci-dessus seront conservés par le Titulaire aussi longtemps qu'il
le jugera utile. Ils seront mis par lui à la disposition de l'AUTORITE CONCEDANTE
au plus tard à l'expiration du Permis.

3. Le Titulaire informera l'AUTORITE CONCEDANTE, dans un délai suffisant pour que
celle-ci puisse s'y faire représenter, de toutes opérations importantes telles que
diagraphies, tubage, cimentation et essais de mise en production.

Le Titulaire avisera l'AUTORITE CONCEDANTE de tout incident grave susceptible
de compromettre la poursuite d'un forage ou de modifier de façon notable les
conditions de son exécution.

4. Le Titulaire fournira à l'AUTORITE CONCEDANTE une copie des rapports sur les
examens faits sur les carottes et les déblais de forage ainsi que sur les opérations de
forage, y compris les activités spéciales mentionnées au paragraphe 3 du présent
Article.

À
ARTICLE 34 : Arrêt d'un forage
Le Titulaire ne pourra arrêter définitivement un forage qu'après en avoir avisé
l'AUTORITE CONCEDANTE. Sauf circonstances particulières, cet avis devra être donné
au moins soixante douze (72) heures à l'avance.

Le Titulaire devra soumettre, qu'il s'agisse d'un abandon définitif ou d'un abandon
provisoire du forage, un programme qui devra être conforme à la réglementation
technique en vigueur ou, à défaut, aux normes les plus récentes publiées par
l'American Petroleum Institute .

et

sa)
AE

cri
Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses observations dans
les soixante douze (72) heures qui suivent le dépôt du programme d'abandon du forage
par le Titulaire celui-ci sera censé avoir été accepté.

ARTICLE 35 : Compte rendu de fin de forage |

Le Titulaire adressera à l'AUTORITE CONCEDANTE dans un délai maximum de trois
(3) mois après la fin de tout forage, un rapport final , dit "compte rendu de fin de forage".

Le compte rendu de fin de forage comprendra notamment :
a. Une copie du profil complet dudit forage, donnant la coupe des terrains traversés, les

observations et mesures faites pendant le forage, le profil des tubages restant dans
le puits, les diagraphies et les résultats des essais de production,

b. Un rapport qui contiendra les renseignements géophysiques et géologiques se
référant directement au forage considéré.

ARTICLE 36 : Essais des forages À

1. Si au cours d'un forage, le Titulaire juge nécessaire d'effectuer un essai sur une
couche de terrain qu'il croit susceptible de produire des hydrocarbures, il en avisera
l'AUTORITE CONCEDANTE au moins vingt-quatre (24) heures avant de commencer
un tel essai.

2. En dehors des exceptions prévues aux paragraphes 3 et 5 du présent Article,
l'initiative d'entreprendre ou de renouveler un essai appartiendra au Titulaire.

3. Pendant l'exécution d'un forage, et à la demande du représentant dûment qualifié de
l'Autorité Concédante, le Titulaire sera tenu de faire l'essai de toute couche de
terrain susceptible de contenir des hydrocarbures, à la condition toutefois qu'un tel
essai puisse être exécuté sans nuire à la marche normale des travaux du Titulaire.

4. Dans le cas où l'exécution, ou la répétition de l’un des essais effectués à la demande
de l'AUTORITE CONCEDANTE, et malgré l'avis contraire du Titulaire, occasionne
au Titulaire une perte ou une dépense, une telle perte ou dépense serait à la
charge :

+ du Titulaire, si ledit essai révèle une découverte potentiellement exploitable,

+ de l'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une découverte
potentiellement exploitable.

5. Lorsque les opérations de forage d'un puits de développement conduisent
raisonnablement à supposer l'existence d'une zone minéralisée en hydrocarbures
suffisamment importante et non encore reconnue, le Titulaire sera tenu de prendre
toutes les mesures techniquement utiles pour compléter la reconnaissance de cette
zone.

ARTICLE 37 : Compte rendu et programme annuels

Avant le 1er avril de chaque année, le Titulaire sera tenu de fournir un compte rendu
général de son activité pendant l'année précédente conformément aux dispositions du
Code des Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l'année considérée ainsi que
les dépenses de recherche et d'exploitation engagées par le Titulaire.

Ce compte rendu sera établi dans les formes qui seront concertées à l'avance entre
l'AUTORITE CONCEDANTE et le Titulaire. i
ARTICLE 38 : Exploitation méthodique d'un gisement

Toute exploitation d’un gisement devra être rationnelle et conduite suivant les règles de
l'art et les saines pratiques de l’industrie pétrolière.

Sa mise en oeuvre doit assurer un niveau de production optimum garantissant une
récupération maximale des Hydrocarbures.

Trois mois au moins avant de commencer l'exploitation régulière d'un gisement, le
Titulaire devra porter à la connaissance de l'AUTORITE CONCEDANTE le schéma
d'exploitation. Ce schéma devra comporter la destination finale de chacun des effluents.

Dans les puits produisant des Hydrocarbures liquides, la production de gaz devra être
aussi réduite que possible, dans les limites permises pour une récupération optimale
des liquides. Dans les puits ne produisant que du gaz, il est interdit de laisser débiter le
gaz en dehors du circuit d'utilisation,

Des dérogations aux règles ci-dessus pourront être accordées par l'AUTORITE
CONCEDANTE à la demande dûment justifiée et motivée du Titulaire,

Toute modification importante apportée aux dispositions du schéma initial sera
immédiatement portée à la connaissance de l'AUTORITE CONCEDANTE.

ARTICLE 39 : Contrôle des puits de production

Le Titulaire disposera sur chaque puits, ou chaque groupe de puits producteurs, des
appareils permettant de suivre régulièrement, d'une manière non équivoque, et
conforme aux usages suivis dans l'industrie du pétrole et du gaz, les paramètres de
production de ces puits.

Tous les documents concernant ces contrôles seront mis à la disposition de
l'AUTORITE CONCEDANTE. Sur demande de celle-ci, le Titulaire lui en fournira des
copies.

ARTICLE 40 : Conservation des gisements

Le Titulaire exécutera les travaux, mesures ou essais nécessaires pour assurer la
meilleure connaissance possible du gisement.

Le Titulaire pourra être rappelé par l'AUTORITE CONCEDANTE à l'observation des

règles de l'art et en particulier, il sera tenu de régler et éventuellement de réduire le débit
des puits, de façon à ce que l'évolution régulière du gisement ne soit pas perturbée.

ARTICLE 41 : Coordination des recherches et des exploitations faites dans un
même gisement par plusieurs éxploitants différents

Si un même gisement s'étend sur les périmètres de plusieurs Concessions
d'Exploitation distinctes attribuées à des bénéficiaires différents, le Titulaire s'engage à

conduire ses recherches et son exploitation sur la partie du gisement qui le concerne en
se conformant à un plan d'ensemble.

Ce plan d'ensemble sera établi dans les conditions définies ci-après :

1. L'AUTORITE CONCEDANTE invitera chacun des titulaires intéressés par un même
gisement à se concerter pour établir un plan unique de recherches et d'exploitation
applicable à la totalité dudit gisement.

Ce plan précisera, si nécessaire, les bases suivant lesquelles les Hydrocarbures
extraits seront réparties entre les titulaires.

Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un
« Comité d'unitisation » chargé de diriger les recherches et l'exploitation en commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit Comité.

2. À défaut d'un accord amiable entre les intéressés, intervenu dans les quatre-
vingt-dix (90) jours à partir de l'invitation faite par l'AUTORITE CONCEDANTE, ceux-
ci seront tenus de présenter à cette dernière leurs plans individuels de recherche ou
d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des
Hydrocarbures un arbitrage portant sur le plan unique de recherche ou d'exploitation,
les bases de répartition des Hydrocarbures, et la création éventuelle d'un Comité
d'unitisation.

3. Sauf s'il en résulte un préjudice grave pour l'un des Titulaires intéressés, la décision
arbitrale devra essayer de se rapprocher le plus possible des propositions qui sont
faites par un titulaire ou un groupe de titulaires, représentant au moins les trois
quarts des intérêts-en cause, en tenant compte-notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des
données acquises concernant le gisement au moment où sera rendue la décision
arbitrale.

Le plan d'unitisation pourra être révisé à l'initiative de l'une quelconque des parties
intéressées, ou du Ministère chargé des Hydrocarbures si les progrès obtenus
ultérieurement dans la connaissance du gisement amènent à modifier ETTÉESTEr
des intérêts en cause et des réserves en place.

4. Les intéressés seront tenus de se conformer aux décisions arbitrales du Ministre
chargé des Hydrocarbures dès qu'elles leur auront été notifiées.

ARTICLE 42 : Obligation générale de communiquer les documents

Le Titulaire sera tenu de fournir à l'AUTORITE CONCEDANTE, sur sa demande, outre
les documents énumérés au présent Titre, les renseignements statistiques concernant
la production, le traitement et éventuellement le stockage et les mouvements des
Hydrocarbures extraits de ses recherches et de ses exploitations, les stocks de matériel
et de matières premières, les commandes et les importations de matériel, le personnel ,
ainsi que les copies des pièces telles que cartes, plans, enregistrements, relevés ,
extraits de registres ou de comptes rendus permettant de justifier les renseignements
fournis .

ARTICLE 43 : Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans seront fournis à l'AUTORITE
CONCEDANTE en utilisant les unités de mesure ou les échelles agréées par
l'AUTORITE CONCEDANTE.

ï
Toutefois, à l'intérieur de ses services, le Titulaire pourra utiliser tout autre système sous
réserve d'en faire les conversions correspondantes au système métrique.

ARTICLE 44 : Cartes et plans

1. Les cartes et plans seront fournis par le Titulaire en utilisant les fonds de cartes ou de
plans du Service Topographique tunisien, ou en utilisant les fonds de cartes ou de
plans établis par d'autres services topographiques à condition qu'ils soient agréés par
l'AUTORITE CONCEDANTE.

A défaut, et après que le Titulaire se soit concerté avec l'AUTORITE CONCEDANTE
et le Service Topographique, ces cartes et plans pourront être établis par les soins et
aux frais du Titulaire, aux échelles et suivant les procédés les mieux adaptés à l'objet
recherché.

Ils seront dans tous les cas rattachés aux réseaux de triangulation et de nivellement
généraux de la Tunisie.

2. L'AUTORITE CONCEDANTE et le Titulaire se concerteront pour déterminer dans
quelles conditions ce dernier pourra exécuter des travaux de levés de plans,
cartographie, photographies aériennes, restitutions photogrammétriques qui seraient
nécessaires pour les besoins de ses recherches ou de ses exploitations.

Si le Titulaire confie lesdits travaux à des contractants autres que le Service
Topographique tunisien, il sera tenu d'assurer la liaison avec le Service
Topographique tunisien, de telle manière que les levés effectués lui soient
communiqués et puissent être utilisés par lui. Le Titulaire remettra au Service
Topographique tunisien deux tirages des photos aériennes levées par lui ou pour son
compte.

3. L'AUTORITE CONCEDANTE, s'engage, dans la limite des restrictions et servitudes
imposées par la Défense Nationale, à donner au Titulaire toutes autorisations de
parcours et toutes autorisations de survol d'aéronefs, ou de prises de vues aériennes,
lui permettant d'exécuter les travaux topographiques en question

TITRE VI

EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU
TITULAIRE A L’'AUTORITE CONCEDANTE

ARTICLE 45 : Fin de la concession par arrivée à terme

1. Sans préjudice des dispositions de l'article 61 du Code des Hydrocarbures, feront
retour gratuitement à l'AUTORITE CONCEDANTE dans l'état où ils se trouvent à la

fin de la concession par arrivée à terme, les immeubles au sens de l’article 53-1 du
Code des Hydrocarbures.

Cette disposition s'applique notamment aux immeubles et aux droits réels
immobiliers suivants : È
À
i) les terrains acquis ou loués par le Titulaire ;

ii) les droits à bail, ou à occupation temporaire que détient le Titulaire ;

Les baux et les contrats relatifs à toutes les locations ou occupations de terrains
devront comporter une clause réservant expressément à l'AUTORITE
CONCEDANTE la faculté de se substituer au Titulaire.

Il en sera de même pour tous les contrats de fourniture d'énergie ou d’eau, ou de
transports spéciaux concernant les Hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent Article seront dressés
contradictoirement dans les six(6) mois précédant la fin de la concession
d'exploitation .

iii) les puits, sondages d’eau et bâtiments industriels ;

iv) les routes et pistes d'accès, les adductions d'eau y compris les captages et les
installations de pompage, les lignes de transport d'énergie y compris les postes de
transformation, de coupure et de comptage, les moyens de télécommunications
appartenant en propre au Titulaire .

v) les bâtiments appartenant en propre au Titulaire, qu'ils soient à usage de bureaux
ou de magasins ; les habitations destinées au logement du personnel affecté à
l'exploitation et leurs annexes ; les droits à bail ou à occupation que le titulaire peut
détenir sur des bâtiments appartenant à des tiers et utilisés par lui aux fins ci-
dessus,

vi) les embranchements particuliers de voies ferrées desservant les chantiers du
Titulaire, ou les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories
limitativement énumérées ci-dessus, feront retour à l'AUTORITE CONCEDANTE
si, bien que situées à l'extérieur du périmètre de la Concession, elles sont
indispensables à la marche de cette Concession exclusivement. 4

2. Si des installations devant faire retour à l'AUTORITE CONCEDANTE dans les
conditions indiquées au présent Article étaient nécessaires ou utiles, en totalité ou en
partie, à l'exploitation d'autres concessions ou permis du Titulaire en cours de
validité, les conditions dans lesquelles ces installations seraient utilisées en commun
et dans la proportion des besoins respectifs du Titulaire et de l'AUTORITE
CONCEDANTE seront arrêtées d'un commun accord avant leur remise à
l'AUTORITE CONCEDANTE. Réciproquement, il en sera de même pour les
installations du Titulaire ne faisant par retour à l'AUTORITE CONCEDANTE et dont
l'usage serait indispensable à celle-ci pour la marche courante de l'exploitation de la
Concession reprise par elle.

ARTICLE 46 : Faculté de rachat des installations

1. En fin de concession par arrivée à terme, l'AUTORITE CONCEDANTE aura la
faculté de racheter pour son compte, ou le cas échéant, pour le compte d'un
nouveau titulaire de concessions ou de permis de recherche qu'elle désignera,
tout ou partie des biens énumérés ci-après ; autres que ceux Visés à l'article 45
du présent Cahier des Charges et qui seraient nécessaires pour la poursuite de
l'exploitation et l'évacuation des Hydrocarbures extraits :

a) les consommables, les objets mobiliers et les immeubles appartenant au
Titulaire ;

b) les installations et l'outillage se rattachant à l'exploitation, à la manutention et
au stockage des hydrocarbures bruts ;

La décision de l'AUTORITE CONCEDANTE précisant les installations visées ci-
dessus et sur lesquelles elle entend exercer la faculté de rachat devra être notifiée
au Titulaire six (6) mois avant l'expiration de la concession correspondante.

2. Le prix de rachat correspondra à la valeur comptable nette des dits biens.
Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront l'expiration
de la Concession, sous peine d'intérêts moratoires calculés au taux légal, et sans
mise en demeure préalable.
L'AUTORITE CONCEDANTE pourra en cas d'exercice de la faculté de rachat
requérir du Titulaire, soit pour son propre compte, soit pour le compte du nouveau
permissionnaire, ou concessionnaire désigné par elle, que les installations en cause
soient mises à sa disposition, suivant les dispositions prévues au paragraphe 2 de
l'article 45 ci-dessus

3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du présent
article lorsqu'ils sont, en totalité ou en partie seulement, nécessaires au Titulaire
pour lui permettre de poursuivre son exploitation sur l'une de ses concessions qui ne
serait pas arrivée à expiration.

ARTICLE 47 : Fin de la concession par la renonciation

Si le Titulaire veut exercer son droit de renoncer à la totalité ou à une partie seulement
de l’une de ses Concessions, il est tenu de le notifier à l'AUTORITE CONCEDANTE au
plus tard 12 mois avant la date de renonciation.

Les droits respectifs de l'AUTORITE CONCEDANTE et du Titulaire seront réglés
conformément aux dispositions prévues par le Code des Hydrocarbures et aux articles
45 et 46 du présent cahier des charges.

En cas de renonciation partielle à la Concession, les dispositions du Code des
Hydrocarbures et du présent Cahier des Charges continueront à régir le reste de la
Concession.

ARTICLE 48 : Obligation de maintenir les ouvrages en bon état

Jusqu'à la fin de la Concession, le Titulaire sera tenu de maintenir les bâtiments , les
ouvrages de toute nature, les installations pétrolières et les dépendances légales en bon

état d'entretien et d'exécuter en particulier les travaux d'entretien des puits existants et
de leurs installations de pompage et de contrôle .

ARTICLE 49 : Pénalités en cas de retard dans la remise des installations

Dans les cas prévus à l'article 45 ci-dessus, tout retard résultant du fait du Titulaire dans
la remise de tout ou partie des installations revenant à l'AUTORITE CONCEDANTE
ouvrira à cette dernière le droit au paiement d'une astreinte égale à un pour cent (1%)
de la valeur des installations non remises, par mois de retard, et après mise en demeure
non suivie d'effet dans le délai d’un mois.

ARTICLE 50 : Fin de la Concession par déchéance

Si l’un des cas de déchéance prévus par l'article 57 du Code des Hydrocarbures se
réalise, le Ministre chargé des Hydrocarbures mettra le Co-Titulaire en demeure de
régulariser sa situation dans un délai qui ne pourra excéder six (6) mois.

Si le Co-Titulaire en cause n’a pas régularisé sa situation dans le délai imparti, ou s’il n’a
pas fourni une justification satisfaisante, la déchéance sera prononcée.

Dans ce cas, la Concession, les immeubles et meubles s'y rapportant visés à l'article 53
du Code des Hydrocarbures feront retour gratuitement à l'AUTORITE CONCEDANTE.
ARTICLE 51 : Responsabilité du Titulaire vis-à-vis des tiers

A l'expiration de la Concession par arrivée à terme , en cas de renonciation, ou en cas
de déchéance, le Titulaire devra souscrire une assurance couvrant pendant un délai de
dix ans (10) les risques résultant de son activité et susceptibles d'apparaître après
retour de la dite Concession à l'AUTORITE CONCEDANTE .

TITRE VII
CLAUSES ECONOMIQUES

ARTICLE 52 : Réserves d’Hydrocarbures pour les besoins de l'économie
tunisienne

1) Le droit d'achat par priorité d’une part de la production des Hydrocarbures liquides
extraits par le Co-titulaire de ses concessions en Tunisie sera exercé pour couvrir les
besoins de la consommation intérieure tunisienne et ce, conformément aux
dispositions du Code des Hydrocarbures et des dispositions ci-après :

ï) L'obligation du Co-Titulaire de fournir une part de la production pour couvrir les
besoins de la consommation intérieure tunisienne sera indépendante de la

: pe
Vu

redevance proportionnelle à la production prévue à l'article 101 du Code des
Hydrocarbures ;

ii) Si le Co-Titulaire produit plusieurs qualités de pétrole brut, le droit d'achat portera
sur chacune de ces qualités, sans pouvoir excéder, sauf accord formel du Co-
Titulaire, le maximum prévu par le Code des Hydrocarbures pour chacune
‘d'elles ;

ji) L'AUTORITE CONCEDANTE pourra désigner l'Entreprise Nationale pour
effectuer pour son compte les achats destinés à couvrir les besoins de la
consommation intérieure tunisienne.

Dans ce cas, les modalités de paiement des dits achats seront établies entre
l'Entreprise Nationale et le Co-Titulaire et agréées par l'AUTORITE CONCEDANTE.

2. Les dispositions du paragraphe 5 de l’article 13 du présent Cahier des Charges sont
applicables en ce qui concerne la part de production réservée pour couvrir les
besoins de la consommation intérieure Tunisienne .

3. La livraison pourra être effectuée au choix du Co-Titulaire, sous forme de produits
finis. Dans le cas de livraison en produits finis obtenus par raffinage effectué en
Tunisie, la livraison sera faite à l'AUTORITE CONCEDANTE à la sortie de la
raffinerie.

La qualité et les proportions des produits raffinés à livrer seront déterminées en
fonction des résultats que donneraient les Hydrocarbures bruts du Co-Titulaire s'ils
étaient traités dans une raffinerie tunisienne, ou, à défaut, dans une raffinerie du
littoral de l'Europe.

Les prix seront déterminés par référence à ceux des produits de même nature qui
seraient importés en Tunisie dans des conditions normales, réduits d’un montant
calculé de manière à correspondre à une réduction de dix pour cent (10%) de la
valeur du pétrole brut à partir duquel ils auront été raffinés, valeur calculée
conformément aux dispositions du Code des Hydrocarbures.

Toutefois, cette réduction ne s'appliquera pas pour ceux de ces produits qui sont
destinés à l'exportation. L'AUTORITE CONCEDANTE s'engage à donner toutes
facilités afin de permettre au Cotitulaire de créer une raffinerie dont les produits
seront destinés à l'exportation et/ou une usine de liquéfaction de gaz naturel et/ou
des usines de pétrochimie traitant les Hydrocarbures ou leurs dérivés .

ARTICLE 53 : Prix de vente des Hydrocarbures

Pour les Hydrocarbures liquides, le Co-Titulaire sera tenu d'appliquer un prix de vente à
l'exportation qui ne doit pas être inférieur au « prix de vente normal » défini ci-après, tout
en lui permettant de trouver un débouché pour la totalité de sa production.

Le « prix de vente normal » d'un Hydrocarbure liquide au sens du présent Cahier des
Charges sera celui qui, compte tenu des autres facteurs entrant en ligne de compte tels
que les assurances et le fret, donnera, sur les marchés qui constituent un débouché
normal pour la production tunisienne, un prix comparable à celui des Hydrocarbures

liquides d'autres provenances concourant également au ravitaillement normal des
mêmes marchés et de qualité comparables.

Pour les Hydrocarbures gazeux, le Co-Titulaire est tenu d'appliquer un prix de vente à

l'exportation qui ne sera pas inférieur au prix de vente normal. :
2. A 7 . À

Le prix de vente normal sera celui obtenu par le Co-Titulaire dans ses contrats de vente

de gaz.

Les cours considérés pour la détermination du prix de vente normal seront les cours

normalement pratiqués dans les transactions commerciales régulières, à l'exclusion
des :

+ Ventes directes ou indirectes du vendeur par l'entremise de courtiers à une
société affiliée.
+ Echanges, transactions par troc ou impliquant des restrictions, ventes forcées et

en général toutes ventes d'Hydrocarbures motivées entièrement ou en partie par
des considérations autres que celles prévalant normalement dans une vente.

+ Ventes résultant d'accords entre gouvernements ou entre gouvernements et
sociétés étatiques.

TITRE VIII
DISPOSITIONS DIVERSES

ARTICLE 54 : Personnel du titulaire

Le Titulaire est tenu de se soumettre à la législation et à la réglementation en vigueur en
Tunisie en ce qui concerne le travail et la prévoyance sociale.

Le Titulaire sera tenu de s'adresser aux bureaux de placement pour l'embauche de la
main d'œuvre non spécialisée ou de la main-d'œuvre qualifiée susceptible d'être
recrutée en Tunisie.

Il sera tenu d'admettre les candidatures qualifiées présentées par lesdits bureaux.

La proportion des Tunisiens dans l'effectif total du Titulaire sera soumise à l'approbation
de l'AUTORITE CONCEDANTE ; étant entendu, que ladite proportion sera déterminée

en tenant compte de la nature de l'activité du Titulaire en cours et des dispositions de
l’article 62 du Code des Hydrocarbures.

ARTICLE 55 : Défense Nationale et Sécurité du Territoire

Le Titulaire sera tenu de se soumettre aux mesures prises par les autorités civiles ou
militaires en matière de Défense Nationale et de Sécurité du Territoire de la République
Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de certaines
clauses du présent Cahier des Charges et de la Convention à laquelle celui-ci est
annexé.

Néanmoins, les avantages permanents que confèrent au Titulaire le présent Cahier des
Charges et la Convention à laquelle celui-ci est annexé, subsisteront et ne seront pas
modifiés quant au fond.

Le Titulaire ne pourra exercer d'autres recours en indemnité à l'occasion des décisions
visées ci-dessus, que ceux qui seront ouverts par la législation en vigueur à toute
entreprise tunisienne susceptible d'être lésée par une mesure analogue.

ARTICLE 56 : Cas de force majeure
Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier des

Charges, s'il justifie que le manquement aux dites obligations est motivé par un cas de
force majeure et ce, conformément à l’article 62.1 du Code des Hydrocarbures.

Est considéré comme cas de force majeure tout évènement extérieur présentant un
caractère à la fois imprévisible et irrésistible empêchant la partie qui en est affectée
d'exécuter tout ou partie des obligations mises à sa charge par la Convention et le
Cahier des Charges-tels-que :

1- tous phénomènes naturels y compris les inondations, incendies, tempêtes,
explosions, foudres, glissements de terrain ou tremblements de terre dont l'intensité
est inhabituelle au pays ;

2- guerre, révolution, révolte, émeute ou blocus ;

3- grèves à l'exception de celles du personnel du Titulaire ;

4- restrictions gouvernementales. É

Les retards dus à un cas de force majeure n'ouvriront au Titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d'égale durée de la
validité du Permis ou des Concessions d'Exploitation sur lesquels ces retards se sont
produits.

ARTICLE 57 : Communication de documents pour contrôle

Le Titulaire aura l'obligation de mettre à la disposition de l'AUTORITE CONCEDANTE
tous documents utiles pour la mise en oeuvre du contrôle par l'Etat, des obligations
souscrites par le Titulaire dans le présent Cahier des Charges et dans la Convention à
laquelle il est annexé.

ARTICLE 58 : Copies des documents

Le Titulaire devra remettre au Ministère chargé des Hydrocarbures un (1) mois au plus
tard après la signature de la Convention, sept (07) copies de ladite Convention, du
Cahier des Charges et des pièces y annexées telles qu'enregistrées.

Il en sera de même pour tous les avenants et actes additionnels qui interviendraient
ultérieurement et se rattachant à la présente Convention et au présent Cahier des

Charges.
Fait à Tunis le, |. 2..JAN. 20

En sept (7) exemplaires originaux

Pour l'état TUNISIEN

Ministre de l’industrie, de l'Energie et des Petites
et Moyennes Entreprises

LE.

Afif CHELBI

Pour l'Entreprise Tunisienne Pour PRIMOIL
d'Activités Pétrolières

Jean Pi NDOISIF

Cteur Généräl Président Directeur Général

Pour OIL SEARCH (TUNISIA) LIMITED

Search (Tunisis) Limited
\ TUNISIA
Andrew LOGAN

Directeur Développement des Affaires

PROCEDURE CONCERNANT LE CONTROLE DES CHANGES
APPLICABLE A OIL SEARCH et PRIMOIL

PERMIS Le KEF

PROCEDURE CONCERNANT LE CONTROLE DES CHANGES
APPLICABLE A PRIMOIL Et OIL SEARCH

PERMIS Le Kef

\

Les opérations de change relatives aux activités de recherche et d'exploitation
d'Hydrocarbures de PRIMOIL et OIL SEARCH seront régies par la réglementation des
changes, par les dispositions du Code des Hydrocarbures et par les dispositions
suivantes :

AJ Sociétés non résidentes :

OIL SEARCH ou toute société non résidente (LA SOCIETE) qui deviendrait partie à la
Convention et ses annexes, s'engage à respecter la réglementation tunisienne de
change telle qu'aménagée par les dispositions suivantes :

LA SOCIETE est autorisée à payer en devises étrangères, directement sur ses propres
disponibilités se trouvant à l'extérieur de la Tunisie, toutes dépenses de recherche et
d'exploitation sous réserve des dispositions suivantes:

- LA SOCIETE s'engage à payer intégralement en Dinars les entreprises
résidentes en Tunisie ;

- Elle pourra payer en devises étrangères, les entreprises étrangères non
résidentes en Tunisie, spécialisées dans la recherche et l'exploitation des
hydrocarbures pour les besoins des contrats conclus dans le ‘cadre de la
présente Convention. Dans le cas où ces entreprises seraient intégralement
payées à l'étranger, elles-doivent s'engager à rapatrier-en Tunisie les-sommes
nécessaires à leurs dépenses locales.

4. LA SOCIETE s'engage à transférer en Tunisie durant les phases de recherche et
de développement les devises nécessaires afin de faire face à ses dépenses en
Dinars.

2. LA SOCIETE est tenue conformément à l'article 44 du code des assurances
promulgué par la loi N°92-24 du 09 Mars 1992 telle que complétée par la Loi
n°94-10 du 31 janvier 1994, la Loi n°97-24 du 28 avril 1997 et la Loi n°2005-86
du 15 août 2005 de souscrire en Tunisie les polices d'assurances relatives à leur
activité en Tunisie.

Elle pourra librement encaisser, disposer et réexporter en devises étrangères sa
quote-part des paiements de compagnies d'assurance obtenues en
compensation de sinistres sous les conditions suivantes :

-  Siles installations endommagées sont réparées ou remplacées, les montants
dépensés à ce titre seront remboursés en devises étrangères et/ou en Dinars
Tunisiens, conformément aux dépenses réellement engagées.

- Si les installations endommagées n'ont été ni réparées, ni remplacées, les
remboursements s'effectueront dans les mêmes monnaies que celles des
investissements initiaux et dans les mêmes proportions.

- Les indemnités d'assurances reçues en compensation de paiements ou
d'investissements réalisés en Dinars Tunisiens seront effectuées en Dinars
Tunisiens. Le produit de ces indemnités pourra être affecté pour la couverture
des dépenses locales.

ï

4. En ce qui concerne le salaire payé aux personnes de nationalité étrangère qui

sont employées par le (s) Co-Titulaire (s) en Tunisie, une partie raisonnable de

ce salaire sera payée en Dinars en Tunisie et le solde, auquel s'ajouteront les

charges pour avantages sociaux, qui sont payables par ces personnes dans le

pays où elles ont leur domicile, pourra être payé hors de la Tunisie en devises
étrangères.

Les personnes de nationalité étrangère employées par des contractants et sous-
contractants du (des) Co-Titulaire (s) pour une période n'excédant pas six (6)
mois, pourront être payées hors de Tunisie en devises étrangères dans le cas où
leurs frais de séjour en Tunisie sont pris en charge par leur employeur.

Après cette période de six (6) mois, elles bénéficieront du même traitement que
celui accordé aux employés du Titulaire en vertu du paragraphe précédent.

Il reste entendu que tous les employés étrangers du (des) Co-Titulaire (s) et de
ses (leurs) contractants et sous contractants qui sont employés en Tunisie seront
soumis à l'imposition sur le revenu en Tunisie conformément à la législation en
vigueur.

5. Les Co-Titulaires ne pourront recourir à aucune forme de financement provenant
des banques résidentes en Tunisie, sauf pour les cas de découverts de courte
durée dus à des retards dans les opérations de conversion en Dinars des devises
disponibles en Tunisie.

6. LA SOCIETE demanderont en premier lieu le transfert des soldes créditeurs en
Dinars. Si le transfert n'est pas effectué dans le mois qui suit la demande, à la
suite d'un avis motivé contraire de la Banque Centrale de Tunisie concernant telle
ou telle partie du solde créditeur en Dinars du Co-Titulaire, seul le montant
contesté ne pourra faire l'objet de transfert ou de retenues sur les rapatriements
subséquents. Le montant contesté sera alors soumis dans le mois qui suit l'avis
motivé de la Banque Centrale de Tunisie, à une commission de conciliation
composée de trois (3) membres, le premier représentant la Banque Centrale de
Tunisie, le second représentant le Co-Titulaire et le troisième nommé par les
deux Parties et qui devra être d'une nationalité différente de celle des deux
Parties. È

L'avis de la commission liera les parties et devra être formulé dans les quatre (4)
mois qui suivent l'avis motivé de la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la présente
convention et de tous les avenants et actes additionnels qui interviendraient

ultérieurement.

-47-

B/ Sociétés résidentes :
PRIMOIL ou toute société résidente (La société) qui deviendrait partie à la présente

Convention et ses annexes, s'engage à respecter la réglementation tunisienne de
change telle qu'aménagée par les dispositions suivantes :

La société est autorisée à se faire ouvrir. par les intermédiaires agréés des
comptes professionnels en devises. Ces comptes seront alimentés jusqu’à
100 % de ses recettes en devises et fonctionneront conformément à la
réglementation de change en vigueur ;

La société peut effectuer librement tous transferts afférents à des règlements
de ses dépenses courantes engagées en devises pour son
approvisionnement en biens et services dans le cadre de ses activités de
recherche et d'exploitation, ainsi que pour la distribution de dividendes
revenant à ses associés non résidents, en domiciliant auprès d'un ou
plusieurs intermédiaires agréés toutes ses opérations en la matière.
L'intermédiaire agréé est tenu à ce titre d'adresser à la Banque Centrale une
fiche d’information appuyée des justificatifs appropriés lors de chaque
transfert effectué.

La société peut acheter librement en Dinars Tunisiens auprès des agences de
voyages installées en Tunisie sur présentation des justificatifs appropriés, les
billets prépaid au profit du personnel non résident détaché ou en-mission en
Tunisie à titre d'assistance technique étrangère dans le cadre de l'exécution
de la présente Convention.

Le règlement des importations pourrait s'effectuer, lorsqu'il est exigé avant
l'arrivée de la marchandise en Tunisie sur présentation à l'intermédiaire agréé
d'une facture proforma. Une facture définitive visée par les services de la
douane doit être fournie à l'intermédiaire agréé pour l'apurement du dossier.

Les contractuels non résidents peuvent transférer librement le montant des
économies qu'ils pourraient faire sur leurs salaires en domiciliant leurs
contrats de travail auprès d’un seul intermédiaire agréé qui est tenu à ce titre
d'adresser à la Banque Centrale de Tunisie une fiche d'information appuyée
des justificatifs appropriés lors de chaque transfert effectué.

COORDONNEES DES SOMMETS DU PERMIS
ET EXTRAIT DE CARTE

PERMIS DE RECHERCHE LE KEF
ETAP / PRIMOIL-OIL SEARCH

SOMMETS ET NUMEROS DES REPERES DES PERIMETRES ELEMENTAIRES

SUPERFICIE = 2836 ki? soit 709 P.E.

Sommets Numéros des repéres
Intersection de la frontière Tuniso-Algérienne avec la parallèle 726

1

2 Intersection de la frontière Tuniso-Algérienne avec la parallèle 804

3

4

5

5 | 218 794

7 214 794
RER] 214 792

El 212 792

10 212) 790

11 210) _7®]

12 210 786]
PE za a

208 780

ESS) 22) 780

16 220 764

17 216 764

18 216 762
[ER 214 762
BR ee sn 70)

21 210 760)

2 210 754,
L 23 204 ‘_754|.
FRET En] 204 744]:

25 220 744)

26 220 T18|
218 718
(LE TS | 218 700)
Her 200 700
PRE TE FR Re SR

311 Intersection de la frontière Tuniso-Algérienne avec la parallèle 726

PERMIS DE RECHERCHE LE KEF | ï LEE LT :
L IT l
ETAP- PRIMOIL / OILSEARCH | ; nl né ] 1
Ï Ï TLY ]
\‘SRBBNEEI ( Eu AE)
Superficie: 2836 kan: soi
— _ | Î .s
Echelle :0 10 km TRES Î
T REPÉRER « Ets WEB Il ja Hot
ste on l
Es ] l
E 16! |
l Î Î LT ï Î (etat
TEE : [3 Bu l
[1 [ f
Î
Î
| FE
T El
Î
[SJENDOUBA
Î Î
m 5
ni Î []
É Î El +
Î % H
Et
sun
Î [
Î l
O Î
Î Î Î Ë
Î
D IE 151 il
Î “|

